   Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 1 of 69




   Thirteenth Report of the Independent Monitor


Racial Disparities in NYPD Stop, Question, and Frisk
 Practices: An Analysis of 2013 to 2019 Stop Reports


                       Peter L. Zimroth


                      September 1, 2021




            Floyd, et al. v. City of New York
         Ligon, et al. v. City of New York, et al.
         Davis, et al. v. City of New York, et al.
Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 2 of 69




                  MONITOR TEAM


                     Peter L. Zimroth
                          Monitor


                     Richard Jerome
                     Deputy Monitor


                   Anthony A. Braga
                  Cassandra Chandler
                   Jennifer Eberhardt
                   Demosthenes Long
                    John MacDonald
                      James McCabe
                        Jane Perlov
                       James Yates




                               ii
           Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 3 of 69




                                                   TABLE OF CONTENTS
EXECUTIVE SUMMARY .......................................................................................................... 1
I.     INTRODUCTION ................................................................................................................. 9
II. DATA AND MEASURES ................................................................................................... 13
III.      ESTIMATING RACIAL DISPARITIES IN STOP OUTCOMES ............................. 20
IV.       RESULTS ......................................................................................................................... 25
     A.   FRISK DISPARITIES .............................................................................................................. 25
     B.   SEARCH DISPARITIES .......................................................................................................... 32
     C.   SUMMONS DISPARITIES ....................................................................................................... 38
     D.   ARREST DISPARITIES .......................................................................................................... 44
     E.   USE OF FORCE DISPARITIES ................................................................................................ 50
     F.   HIT RATE DISPARITIES ........................................................................................................ 56
V. CONCLUSION .................................................................................................................... 61




                                                                     iii
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 4 of 69




 Racial Disparities in NYPD Stop, Question, and Frisk Practices: An Analysis
                         of 2013 to 2019 Stop Reports

EXECUTIVE SUMMARY

        This report examines racial disparities in the New York City Police Department’s (NYPD)

stop, question, and frisk (SQF) patterns in New York City (NYC) between the years 2013 and

2019. The Floyd, Ligon, and Davis litigations against the NYPD led to a series of reforms designed

to reduce racial disparities and unlawful actions in their stops of civilians.

        In its liability decision in August 2013, the Court ruled that the NYPD’s stop and frisk

practices violated the Fourteenth Amendment. The Court found that the City adopted a “policy of

indirect racial profiling by targeting racially defined groups for stops based on local crime suspect

data.   This has resulted in the disproportionate and discriminatory stopping of Blacks and

Hispanics in violation of the Equal Protection Clause.” Floyd v. City of New York, 959 F. Supp.

2d 540, 562 (S.D.N.Y. 2013) (Floyd Liability Opinion). In its Remedial Opinion, the Court

directed the NYPD to revise its policies and training regarding racial profiling “to make clear that

targeting ‘the right people’ for stops, as described in the Liability Opinion, is a form of racial

profiling and violates the Constitution.” Floyd v. City of New York, 959 F. Supp. 2d 668, 680

(S.D.N.Y. 2013)(Remedial Opinion). The NYPD has made those changes in its policies and

training. However, as noted in the Monitor’s prior reports, changes in policy and training are not

meaningful unless those changes are implemented and sustained in the field. To guide the Monitor

Team in its examination of the Department’s compliance with its racial profiling policies and the

Fourteenth Amendment, Professor John MacDonald has used several statistical analyses of

NYPD’s stop and frisk data.




                                                  1
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 5 of 69




         In the Monitor’s Fifth Report, Dr. MacDonald examined NYPD’s SQF data for the years

2013-2015. The analyses indicated that racial disparities during 2013-15 were trending in the right

direction; most measures showed a diminution of racial disparities, although some did

not. However, that Report drew no conclusion about the NYPD’s constitutional compliance, for

two reasons: first, statistical data over a more extensive period was needed; and second, the

underreporting of stops limited the reliability of analyses based on data that include only reported

stops.

         For this report, Dr. MacDonald uses the statistical analyses applied in the Monitor’s Fifth

Report to see whether racial disparities continue, after controlling for other potentially

confounding factors. He also addresses the problem of underreporting by conducting additional

analyses to examine the extent to which undocumented stops might affect the estimates of racial

disparities.

         The number of stop reports filed by NYPD officers decreased dramatically between 2013

and 2019. This rapid decline commenced before the Floyd remedial order but accelerated after

the NYPD started to implement the reforms mandated by the Court’s remedial order. As detailed

in the Monitor’s Ninth, Eleventh, and other Reports, substantial changes have been made to the

NYPD’s stop policies, documentation, training, and auditing. The stop form itself was revised and

can now be completed using an electronic form that officers can fill out on their phones, on tablets,

or on a computer at the command. Importantly, during Compstat management accountability

meetings, NYPD executives no longer emphasize increasing the number of stop forms as a key

crime control output, so area commanders are no longer under pressure to have their officers make

stops to show that they are indeed focused on reducing crime in their areas of responsibility.




                                                  2
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 6 of 69




       The number of Black and Hispanic people subjected to stop encounters dropped

significantly between 2013 and 2019, though the overall share of stops by race and ethnicity

remained largely unchanged. The lack of change in the racial distribution of stops during this time

period, even with an overall reduction in stops, reflects the fact that the number of stops of Whites

and other groups was substantially lower than Hispanics and Blacks. In 2013, for example, the

total number of reported stops of Black and Hispanic subjects was 5.0 and 2.6 times larger than

that of reported stops of White subjects. In 2019, reported stops of Black and Hispanic subjects

were 6.6 and 3.2 times larger than the total number of stops of White subjects. The yearly

reduction in reported stops for Blacks (-11,818) and Hispanics (-6,226) exceeded the average

number of reported stops of Whites per year (4,762).

       The reasons for which people were stopped and the locations in which these stops occurred

also remained generally the same across the six years. The analyses also show evidence of a

reduced stability in the locations that have relatively high stops for a given year. These findings

suggest that stop activities are no longer as spatially concentrated as they were in the past, which

may reflect a movement away from using SQF activities as a crime control strategy in relatively

high-crime places.

       In this report, multivariate statistical models were used to examine racial disparities in post-

stop outcomes of frisks, searches, summons, arrest, use of force, and the percentage of frisks and

searches that resulted in the recovery of contraband or weapons, or “hit rates.” Three comparisons

were made to test for racially disparate policing in these five stop outcomes: (1) unadjusted

differences in stop outcomes for Black and Hispanic subjects relative to White and other racial

group subjects; (2) adjusted differences in stop outcomes that control for stop contexts; and (3)

doubly robust (DR) adjusted differences in stop outcomes that simultaneously reweight stop



                                                  3
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 7 of 69




contexts for White and other subjects to be statistically identical to Blacks and Hispanics, and

control for stop context.

       There is substantial evidence suggesting that many NYPD officers did not submit reports

documenting all of their stops of civilians in years 2016 to 2019. These undocumented stops may

undermine the reliability of statistical analyses to identify racially disparate stop report patterns

and practices in NYC. To explore the impact of these possibly missing reports, several different

methods were used to examine the extent to which undocumented stops may impact estimates of

racial disparities in stop outcomes. The first method involved reweighting 2016-2019 stop reports

so they had a similar distribution of characteristics and contexts of stops to those made in 2013, a

year in which NYPD officer stop behaviors were not influenced by the reforms mandated by the

Court. The second method assumed that stops involving frisks were more likely to be documented

and limited the analyses of racial disparities only to the subset of 2016-2019 stop reports that

involved frisks of subjects. The third method used missing stop report estimates generated by

analyses of Civilian Complaint Review Board (CCRB) complaint data, Quality Assurance

Division (QAD) RAND audits, and the recently completed body-worn camera (BWC) randomized

experiment. The missing stop report estimates were used to adjust the stop disparity estimates.

       All analytical results are presented and discussed in the report. However, conclusions about

the existence of racial disparities in stop outcome measures were determined by statistically-

significant doubly robust (DR) comparisons (p<.01). Key results of the statistical analyses were:


   •   The analyses suggest that disparities in frisks of Black and Hispanic stop subjects relative

       to frisks of White/Other subjects diminish over time and, after the implementation of the

       Court’s remedial order, frisk rates do not differ significantly across the racial groups.

       However, when adjustments were made to account for undocumented stops, it appears that


                                                 4
    Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 8 of 69




    Black subjects were more likely to be frisked relative to White/Other subjects between

    2016 and 2019, with differences on the order of eight to 14 percentage points. Using the

    same approach to account for undocumented stops, Hispanic stop subjects were more likely

    to be frisked relative to White/Other subjects between 2016 and 2019, with differences on

    the order of five to seven percentage points.



•   Search rate disparities between Black stop subjects relative to White/Other subjects also

    declined over time, with no differences in search rates noted between similarly situated

    racial groups after 2013. When undocumented stop rates were considered, however,

    Blacks were generally more likely to be searched during stops relative to Whites/Others

    between 2016 and 2019. The analyses generally did not find statistically significant

    differences in search rates for Hispanic subjects relative to search rates for White and other

    subjects between 2013 and 2019 using the various methodological approaches, including

    comparisons that considered undocumented stop rates.



•   The analyses generally did not find statistically significant differences in summons rates

    when Black and Hispanic stop subjects were compared to White/Other stop subjects

    between 2013 and 2019 using the different methodological approaches, including

    comparisons that considered undocumented stop rates.



•   The analyses did not find consistent differences in arrest rates when comparing Blacks and

    Hispanics relative to Whites/Others between 2013 and 2019. However, when adjustments

    were made to account for undocumented stops, the analyses suggested that Blacks were


                                              5
    Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 9 of 69




    more likely to be arrested when compared to White/Others between 2017 and 2019, with

    differences that ranged between six and eight percentage points. The same analyses found

    only one year (2018) where undocumented stops could lead to differences in arrest rates

    between Hispanic stop subjects and Whites/Others stopped by the police.



•   The analyses did not find differences in the use of force rates when comparing Blacks and

    Hispanics relative to Whites and other stop subjects between 2014 and 2019. However,

    when adjustments were made to account for undocumented stops, the analyses suggested

    NYPD officers were more likely to use force during stops of Black subjects relative to

    stops of White/Other subjects between 2017 and 2019, with differences on the order of

    seven percentage points. This same analysis did not find any use of force rate differences

    between Hispanics and White/Other subjects stopped by the police.



•   Hit rates for weapons and contraband from searches of White/Other stop subjects were

    generally higher than hit rates for Blacks and Hispanics, suggesting a lower threshold for

    searching. However, the analyses found that the differences in search hit rates for weapons

    and contraband were not statistically significant when Black stop subjects and Hispanic

    stop subjects were compared to Whites/Others stopped for similar contexts.




                                             6
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 10 of 69




       Consistent with the findings of the Monitor’s Fifth Report, the analyses reveal that racial

disparities between Blacks and Hispanics and similarly situated Whites/Others in frisks, searches,

summonses, arrests, uses of force, and the recovery of a weapon or other contraband diminished

substantially after the Court’s remedial order. These results suggest that the post-Floyd reforms

have helped address 14th Amendment concerns identified by the Court for stops that are recorded.

       A second takeaway from these analyses, however, is that one cannot rely only on reported

stops, given the likelihood of significant numbers of unreported stops, and that racial disparities

may still be occurring if undocumented stops are taken into account. The doubly-robust estimation

used in this report, which compares Blacks or Hispanics stopped to White/Other groups stopped

under similar measured contexts, can only construct similarly situated comparisons based on the

availability of accurate recording of stop data. The report provides an estimated range of

unreported stops: at the low end of the estimate, the analyses continued to indicate a lack of racial

disparities; at the high end of the estimate, however, the analysis showed the presence of racial

disparities with respect to frisks, searches and use of force for Blacks and for Whites. As a result,

undocumented stops raise concerns about the ability to draw strong conclusions about compliance

with the 14th Amendment and concerns about Blacks and Hispanics not being treated similarly to

Whites when stopped by the NYPD. This is particularly the case for comparisons of frisks, arrests,

and uses of force for Blacks, as the estimated disparities in stop outcomes increase if one uses a

larger estimate of undocumented stops. Estimates of disparities in stop outcomes for Hispanics

compared to similarly situated White/Other groups appear to be largely unaffected by the different

assumptions about the level of undocumented stops.

       The NYPD needs to continue, and further strengthen, its efforts to ensure that its officers

are documenting all civilian stops. Without complete data on stops, the NYPD will not be able to



                                                 7
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 11 of 69




demonstrate, and the Federal Monitor will not be able to conclude, that the NYPD is in substantial

compliance with the Court’s remedial order.




                                                8
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 12 of 69




I.     INTRODUCTION


       The New York City Police Department (NYPD) has been implementing a series of reforms

to its stop, question, and frisk (SQF) practices as mandated in the federal court orders in the Floyd,

et al. v. City of New York, et al., 08 Civ. 1034 (AT), Ligon, et al. v. City of New York, et al., 12-

CV-2274 (AT), and Davis, et al. v. City of New York, et al., 10-CV-00699 (AT), lawsuits. As

documented in previous reports, the mandated reforms include changes to NYPD stop policies,

documentation, training, and auditing; modifications to the processing of civilian complaints and

officer discipline procedures; the adoption of new measures to evaluate organizational

performance; and the establishment and evaluation of a pilot body-worn camera (BWC) program.

The number of stop reports completed by NYPD officers dropped precipitously before the Court’s

2013 decision, decreasing by 72 percent from 685,724 in 2011 to 191,851 in 2013. Since the

Court-ordered reforms, this steep decline continued through 2019, with only 13,459 reported stops

made that year, representing a 98 percent drop from 2011. In this report, racial disparities in NYPD

stops made between 2013 and 2019 are assessed.

       Expert analyses indicating significant racial disparities in NYPD stop patterns and practices

were highly influential in shaping Judge Scheindlin’s 2013 decision that the NYPD was engaging

in unconstitutional policing (Fagan, 2010; Gelman, Fagan & Kiss, 2007). As established in the

expert reports to the Court, it is critically important for statistical analyses to control for rival

factors that could explain the observed disparities when assessing the potential for racially

discriminatory treatment. Indeed, it is common for the media and some in the community to

compare the racial distribution of stops to the racial distribution of the community’s residential

population (see ACLU Massachusetts, 2014). However, such a simple comparison would not be

a valid test of racial discrimination in police stops of civilians. Racial bias could be a factor in

                                                  9
           Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 13 of 69




generating observed disparities, but other factors, such as crime, police deployment patterns, and

neighborhood disadvantage, may also contribute to the observed racial disparities in the overall

pattern of police stops (Ridgeway & MacDonald, 2010). This report follows the statistical

analyses developed and applied in the Monitor’s Fifth Report and many other social science papers

(e.g., Knowles, Persico, & Todd, 2001; Anwar & Fang, 2006; Fagan, 2010; MacDonald & Braga,

2019; MacDonald & Fagan, 2019; Neil & Winship, 2019) that compare racial disparities in post-

stop outcomes–frisks, searches, summonses, arrests, uses of force, and “hit rates”–after statistically

controlling for other potentially confounding factors.

           Hit rates represent the percentage of searches that turn up weapons or contraband as an

outcome measure. 1 If a lower percentage of searched Blacks and Hispanics are found with

contraband or weapons compared to White/Other groups, this provides evidence suggesting that

the police may be applying a lower standard of suspicion to minorities in deciding whether to

conduct a search (Ridgeway & MacDonald, 2010). If one considers stops of civilians as a series

of repeated interactions where the police want to find contraband and suspects want to avoid being

caught with contraband, police officers should improve their search strategies and criminals should

improve on their ability to avoid detection, such that there should be no racial differences in hit

rates from searches if both groups are trying to achieve their goal (Knowles, Persico, & Todd,

2001). Analyses of hit rates in police stops of civilians in a number of locations have found that

searches of Hispanic subjects are less likely to yield contraband, suggesting a lower standard of

suspicion being applied to this group (e.g., Knowles, Persico, & Todd, 2001; Persico & Todd,

2006; Baumgartner et al., 2018). A more recent study using traffic stop data from eight state police

agencies and six municipalities found that search rates were significantly higher for Black and



1
    Hit rates can also be calculated as the percentage of frisks that recover weapons or contraband.

                                                            10
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 14 of 69




Hispanic drivers relative to White drivers, but that hit rates for contraband were significantly lower

for Hispanic and Black drivers (Pierson et al., 2020).

         Several papers, however, suggest that comparing hit rates from searches between races is

not an accurate test of racial discrimination if the context of searches is different between racial

groups (Ayres, 2002; Anwar & Fang, 2006; Engel & Tillyer, 2008; Sanga, 2009). For example,

there may be factors associated with race that explain a greater propensity to search and a lower

hit rate, but that have nothing to do with police officers applying a lower threshold of suspicion.

This is often referred to as omitted variable bias (Neil & Winship, 2019), and indicates that it is

important to have accurate measures of the context of the stop (e.g., suspected crime, location,

time of day, etc.) in comparing racial disparities in hit rates (Ridgeway 2006). Additionally, there

is the possibility that the distribution of weapons and/or contraband carrying differs by race, such

that even if police apply searches in a race-neutral manner, there will be evidence of differences

in the average hit rates of a search. 2 This is known as the infra-marginality problem (e.g., see

Simiou, et al., 2017) and can yield inaccurate estimates of racial disparities in hit rates and other

post-arrest outcomes, including frisks, searches, summonses, arrests, and uses of force.

         A simple model can explain the basic problem of infra-marginality in an outcome test (hit

rates) of police searches for contraband. Starting with an assumption that the probability of having

contraband is five percent for Blacks and 15 percent for Whites, it is possible for police to appear

racially biased for the average case even if they are race neutral. Assume that carrying contraband

increases the risk of being searched by a factor of two regardless of race. Given that assumption,




2
 A race-neutral policy is one that focuses on improving public safety that is unrelated to the race of suspects. For
example, a policy that focuses on reducing gun violence should in principle be race-neutral. The racial distribution
of outcomes among similarly situated suspects should not change differently by race if police are applying the new
policy in a neutral manner.


                                                         11
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 15 of 69




even if police applied a race-neutral approach to searches, the rate at which police recover

contraband would suggest race bias, because the hit rate would be 10 percent for Blacks (0.05*2)

and 30 percent for Whites (0.15*2). If, instead, police are racially biased in the decision to search

suspects, and Blacks are three times more likely to be searched than Whites with contraband, the

recovery rate would be 15 percent for Blacks (0.05*3) and 15 percent for Whites (0.15*1),

suggesting no evidence of racial bias. This example violates a key assumption of the standard

outcome test, “that the probability of being guilty is equal among all groups that are searched in

equilibrium” (Knowles et al., 2001; p. 215). For outcomes tests to be a valid test of racial bias,

one has to establish that marginal cases of outcomes from stops and searches are similar between

racial groups.

       Given the difficulties associated with addressing omitted (unobserved) variable bias and

infra-marginality, scholars and policymakers alike should be cautious when interpreting the

findings of outcome tests. One approach to addressing these limitations is to compare outcomes

from stops after policy changes have been made by the police, as race-neutral changes should

impact all groups equally (MacDonald & Fagan, 2019). All approaches to assessing whether

racially biased policing occurs suffer from some weaknesses (Ridgeway & MacDonald, 2010; Neil

& Winship, 2019).

       The documentation of stops is essential for the NYPD to demonstrate substantial

compliance with the remedial orders. As the NYPD has acknowledged, there is considerable

evidence that their officers have not been documenting all stops of civilians. The NYPD Quality

Assurance Division (QAD) conducts audits designed to identify stop encounters using radio

transmissions to identify instances in which stop reports should have been prepared (labeled

“RAND audits” from audits developed for NYPD by the RAND corporation). The monitor team’s



                                                 12
           Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 16 of 69




review of RAND audits from 2018 and 2019 show that some 36 percent of NYPD stops were not

being documented as required. Similarly, analyses of self-initiated arrests suggest a substantial

share of arrests originated from stops of civilians that did not generate the required stop reports.

The Monitor’s Eleventh Report also found that officers did not complete stop reports in seven

percent of Civilian Complaint Review Board (CCRB) stop-related complaints. Finally, in the

Monitor’s Twelfth Report, the BWC cluster randomized controlled trial reported that BWC

treatment officers submitted 39 percent more stop reports relative to no-camera control officers,

suggesting that BWC officers were more likely to comply with NYPD directives to document all

stops.

           Without a full accounting of all stops of civilians, it is not possible to conclude that the

NYPD is compliant with the remedial orders of the Court, as statistical analyses of racial disparities

in stops may be biased by undocumented stop data. Although no conclusions were drawn about

the NYPD’s constitutional compliance, the statistical analyses of NYPD stop reports in the

Monitor’s Fifth Report suggested that most indicators of racial disparities had diminished between

2013 and 2015. However, those analyses did not attempt to adjust racial disparity estimates based

on different measures of undocumented stops. In this report, all statistical analyses of 2016-2019

racial disparity outcome measures are adjusted using three different methods to address the

absence of undocumented stops.



II.        DATA AND MEASURES


           NYPD stop report data were obtained for years 2013-2019 from open sources. 3 The stop

report data contain information on the reason for the reported stop noted by the police officer,


3
    See: https://www1.nyc.gov/site/nypd/stats/reports-analysis/stopfrisk.page (Accessed June 30, 2021).

                                                          13
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 17 of 69




frisks or searches of individuals if made, and enforcement actions taken. Stop report data also

contain demographic information of the stopped individual, including their age, race, and gender,

and location and other contextual information about the stop. Indicator variables were generated

to measure the race of stopped individuals according to major racial categories of Black, Hispanic,

White, Asian, and Other groups. For the primary analysis, Blacks and Hispanics were contrasted

with White and all other (Asian and Other) racial groups. For every stop report, indicators were

created for the gender (male v. female) and age (less than 10; 10-15; 16-19; 20-24; 25-34; 35-64;

65+) of the stopped individual. To capture the general location of stops, indicators were generated

for the precinct location (N=77 precincts, numbered 1… 123) of each stop report. To measure the

suspected crime that the officer recorded as the reason for a stop, indicator variables were created

for six major categories of violence, weapons, property, drugs, trespass, and quality of life offenses

from approximately 93 different types of crimes noted in the detailed crime/misdemeanor field of

the data. These broad race and crime categories are consistent with prior expert reports (see Fagan,

2010, 2012a, 2012b). To measure stops that are based on a suspect being identified from a radio

call, indicator variables were generated for whether the stop was associated with a radio run or not.

Indicator variables were also created to measure the day of the week (Sunday…Saturday), the time

of day (patrol shift 1, 2, or 3), and the general location (housing, transit, or other) where the stop

occurred.

       Five outcome variables were created to measure whether the stop resulted in a frisk, search,

summons, arrest, or use of force. These measures were not mutually exclusive, and indicated

whether (=1) or not (=0) these outcomes occurred during a stop encounter. During stops, NYPD

officers can search subjects in varying situations, including searches incident to arrest, searches

resulting from a frisk, consent searches, and searches when police have probable cause to believe



                                                 14
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 18 of 69




a crime has been committed. In this analysis, the stop form captures NYPD officer searches based

on reasonable suspicion and probable cause standards. 4 Use of force captures incidents where an

officer reported on the stop report using any force, including impact weapon, drawing /pointing

firearm, physical force, O.C. Spray, and CEW (conducted energy weapon). Search hit rate

measures were generated according to two indicators that measure whether the search resulted in

finding of contraband, or whether the search resulted in the seizure of weapons (all gun types,

knives, or other weapons). The final analytic database to assess racial disparities in individual stop

outcomes consisted of an incident-level SQF file that contained all of these measures of stop

characteristics and contexts over years 2013 to 2019.

        Table 1 shows the number of reported stops and the percentage of stops by race for each

year 2013 through 2019. The count of recorded stops dropped by 93 percent between 2013 and

2019, for an average yearly decline of 50 percent. The overall number of stops dropped the most

for Blacks and Hispanics, though they remained more than 80 percent of all individuals stopped

each year. While the number of stops of Blacks and Hispanics dropped precipitously between

2013 and 2019, the racial differences in the share of stops remained unaffected by the downturn.

This is due to the fact that the average yearly change was roughly a decline of 50 percent for all

racial groups.

   Table 1. Racial Distribution of Suspects Stopped and in NYPD SQF Reports, 2013-2019
Race         2013    2014      2015     2016      2017     2018   2019    Total Average
                                                                                   Change
Black      104449 24319 11950           6498      6595     6241   7981 168033 -11818
            (54.4) (53.1) (53.0) (52.4) (56.7) (56.7) (59.3) (54.4) (-49.23)
Hispanic    54930 12489        6499     3626      3567     3389   3869   88369      -6226
            (28.6) (27.3) (28.8) (29.2) (30.7) (30.8) (28.7) (28.6) (-49.31)
White       20820    5467      2514     1270       977     1074   1215   33337      -2469
            (10.9) (11.9) (11.1) (10.2)           (8.4)    (9.8)  (9.0)  (10.8) (-51.84)

4
 The stop report form asks NYPD officers to indicate at least one of the following criteria for conducting a search:
“hard object resembling a weapon,” “consent to search,” “admission of weapons possession,” “outline of a weapon,”
“search incident to arrest,” and “other (describe below).”

                                                        15
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 19 of 69




Asian       7663   2473      1180      775      215       237       309  12852    -982
            (4.0)  (5.4)     (5.2)    (6.2)    (1.8)     (2.2)     (2.3)  (4.2) (-53.49)
Other       2844    739       298      140       0          0         0   4021      --
            (1.5)  (1.6)     (1.3)    (1.1)    (0.0)     (0.0)     (0.0)  (1.3)     --
Unknown 1145        300       122       95      275        67        85   2089    -125
            (0.6)  (0.7)     (0.5)    (0.8)    (2.4)     (0.6)     (0.6)  (0.7)  (-41.8)
Total     191851 45787 22563 12404 11629 11008 13459 308701 -21988
          (100.0) (100.0) (100.0) (100.0) (100.0) (100.0) (100.0) (100.0) (-49.86)
      Note: Raw numbers are in rows and percentages are in parentheses.

        Table 2 shows the distribution of six major categories of crime suspected among those

stopped. The yearly distribution of these broad crime categories in stop reports indicates that

suspected property crimes (32%) and weapon offenses (26%) represent over half of the crimes

suspected for individuals stopped each year. The yearly change in property and other categories

between 2016 and 2017 are the result of the change in stop forms, which had fewer categories to

classify as property offenses. Starting in 2016, there is evidence that that the share of stops for

violent suspected crimes increases, suggesting that stops are of a more serious nature. In the

analyses that follow, we assess outcomes within each year so that the year-to-year changes in

suspected crime classifications have no material impact on the disparity analyses.

         Table 2. Distribution of Suspected Crimes in NYPD SQF Reports, 2013-2019
 Suspected           2013      2014     2015     2016     2017   2018      2019            Total
 Crimes
 Violence           45701      9010     4954     3280     3019   3090      3866            72920
                    (23.8)    (19.7)   (22.0)   (26.4)   (26.0) (28.1)    (28.7)           (23.6)
 Weapons            47248 12455         6866     3550     3157   2962      3707            79945
                    (24.6)    (27.2)   (30.4)   (28.6)   (27.1) (26.9)    (27.5)           (25.9)
 Property           62699 15631         7113     3665     2752   2831      3604            98295
                    (32.7)    (34.1)   (31.5)   (29.5)   (23.7) (25.7)    (26.8)           (31.8)
 Drugs              17428      4131     1731      722      525    448       319            25304
                     (9.1)     (9.0)    (7.7)    (5.8)    (4.5)  (4.1)     (2.4)            (8.2)
 Trespass           13216      3338     1360      825      957    484       490            20670
                     (6.9)     (7.3)    (6.0)    (6.7)    (8.2)  (4.4)     (3.6)            (6.7)
 Quality of Life     2865       401      126       84      266    234       337             4313
                     (1.5)     (0.9)    (0.6)    (0.7)    (2.3)  (2.1)     (2.5)            (1.4)
 Other               2694       821      413      278      953    959      1136             7254
                     (1.4)     (1.8)    (1.8)    (2.2)    (8.2)  (8.7)     (8.4)            (2.3)
 Total             191851 45787 22563 12404 11629 11008 13459                             308701

                                                16
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 20 of 69




                         (100.0)     (100.0)      (100.0)     (100.0)     (100.0)      (100.0)     (100.0)      (100.0)
         Note: Raw numbers are in rows and percentages are in parentheses.

         Figure 1 shows the spatial pattern of stops during 2013-2019 by the frequency of reported

stops per 100 square meters 5 in NYC. Figure 1 reveals that although reported stops dropped across

NYC, the spatial distribution of the areas with higher numbers of stops remained generally the

same across the four years. A Spearman rank correlation coefficient 6 suggests a modest but

statistically significant (p<.001) correlation between the rank number of stop reports per 100

square meters in 2013 with other years. However, the pattern does suggest that the correlation

diminishes over time (rho=.446, 2014; rho=.356, 2015; rho=.287, 2016; rho=.283, 2017; rho=.289,

2018; rho=.309, 2019), implying a reduced stability in the locations that have relatively high stop

numbers for a given year. 7




5
  Estimated from kernel density of 973,403 hexagon grids superimposed over a map of New York City.
6
  Spearman rank correlation coefficient (rho) measures the direction and strength of the relationship between two
ranked (or ordinal) variables, ranging from -1 (perfect negative relationship) to +1 (perfect positive relationship) (see
Fieller et al., 1957).
7
  A fixed effect analysis that controls for the locations of each stop report (n=973,403 hexagon grids) shows that stops
declined significantly each year, and that the year-to-year variation significantly explains the variation in stops (F-test
(6,5840412) = 10204.91, p<.0001). This implies that the reduction in stops over these years was not driven by a
reduction in a limited number of high stop locations; instead, it appears that stops decreased across the board in almost
all locations.

                                                            17
Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 21 of 69




                 Figure 1: Stops per 100 Square Meters, NYC




                                 18
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 22 of 69




       Over the period 2013 to 2019, the reasons for making stops, the racial distributions of

subjects in stops, and locations of recorded stops remained fairly consistent during the course of a

massive citywide drop in recorded stops. In the following analysis, the impact of the reduction in

reported stop activity on racial disparities in outcomes is assessed. As noted earlier, there is

considerable evidence that NYPD officers are not documenting all of their stops of civilians. For


                                                19
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 23 of 69




this reason, the extent to which failure to document stops (i.e., missing data) impacts the estimates

of racial disparities is assessed for each outcome test.



III.   ESTIMATING RACIAL DISPARITIES IN STOP OUTCOMES


       To examine racial and ethnic disparities in stop outcomes (frisks, searches, summonses,

arrests, and uses of force) and hit rates (findings of contraband and weapons) and how they change

over time, multivariate logistic regression models were estimated that permit statistically adjusting

for average differences in the stop contexts involving Black, Hispanic, and White/Other civilians.

Specifically, overall racial and ethnic disparities in frisks, searches, summonses, arrests, uses of

force, and the finding of contraband and weapons, not adjusting for any stop context (equal to the

average differences in each group), were compared to the racial and ethnic disparities that remain

after statistically controlling for stop context (e.g., major crime suspected; day of the week; patrol

shift; housing, transit, or other location; gender of person stopped; age of person stopped; whether

the stop was based on a radio run or self-initiated; and precinct location). The disparities that

remained after controlling for stop context were then compared to a sample of stops of White/Other

subjects that were statistically identical on stop features to stops of Black or Hispanic subjects.

This last comparison is referred to as a “doubly robust” estimator (DR). The DR estimation

addresses potential concerns that factors which are correlated with race, such as the suspected

crime and precinct location, are not adequately adjusted for in traditional multivariate regression

models that assume the relationship between race and an outcome is linear after controlling for

other variables (Morgan & Winship, 2015). For example, there may be nonlinear relationships

between race and other factors like suspected crime categories. By relying on the DR estimation,




                                                  20
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 24 of 69




we guard against calculating a statistically biased estimate of racial disparity that was generated

from an incorrectly modeled comparison of Blacks and Hispanics with White/Other subjects. 8

        Three methods were relied on to assess the extent to which undocumented stops may

impact estimates of racial disparities in stop outcomes. First, it was assumed that missing

(undocumented) stops were less of a concern in 2013, as the NYPD put more incentive on officers

to fill out stop reports as part of their effort to show commanders that they were engaged in

proactive policing during that time period. Based on this assumption, the following missing data

algorithm was developed to make the characteristics and contexts of 2016-2019 similar to what

would have been expected if these stops were made in 2013. For each stop in 2016 to 2019, the

features of stops were reweighted using an entropy balancing algorithm so that the reweighted

stops had a similar distribution of features when compared to the 2013 stops. To ensure that the

2016-2019 stops had a similar distribution among racial groups to those stops made in 2013, these

weights were then multiplied with those derived to match Black or Hispanic stops to similarly

situated White/Other stops (Ridgeway et al., 2015). The logic here is that this missing data

algorithm places greater weight for stops reported in locations and for reasons that are similar to

2013. If, for example, there were 10 stops of Black males aged 20-24 for weapons related offenses

in 2013 in Precinct 44 and only 1 in 2016, the stop made in 2016 would be given a weight of 10

in the analysis.

        The second approach assumes stops that result in frisks are more likely to result in

subsequent actions that lead to the documentation of the stop. This assumption is based on the fact


8
 We rely on entropy balancing, which is a numerical optimization that reweights Whites/Others stopped to be identical
to Blacks or Hispanics stopped on the mean, variance, and skew of all observable characteristics aside from race
(Hainmueller, 2011). The weights are then included in a regression model so that estimates are doubly robust, meaning
that if either the estimates from a regression model or those from the entropy balancing weights are correct, we will
have an unbiased estimate of racial disparities in outcomes from stop reports (Wooldridge, 2010; Zhao & Percival,
2015).


                                                         21
           Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 25 of 69




that stops with frisk are more intrusive, last longer and are more likely to result in a search or an

arrest than stops without frisks. Intrusive encounters can also lead to civilian complaints. Officers

are more likely to document encounters that involve additional enforcement action such as frisks,

searches, arrests or uses of force than shorter duration encounters that do not involve any additional

actions, as those encounters are more likely to be discovered by internal auditors or by outside

agencies, such as the CCRB. Following this logic, this missing data method assesses the extent to

which undocumented stops may impact racial disparities in stop outcomes in 2016 to 2019 by

selecting the subset of stops for which a frisk occurred. For stops that result in a search, summons,

arrest, or use of force, we examine disparities with the DR estimator for those that had a frisk

documented.

           The third approach assesses the impact of undocumented stops on racial disparities in stop

outcomes between 2016 and 2019 by relying on missing data estimates from RAND audits

conducted by NYPD’s QAD unit, the BWC experiment, and CCRB complaints. Computer-Aided

Dispatch (CAD) data document instances when NYPD officers may have stopped civilians and,

as such, can be used to generate an estimate of the share of undocumented Terry stops that do not

have the required stop form completed. For years 2018-2019, the RAND audits showed that

approximately 36 percent of stops were not documented that should have been. Two other sources

also provide estimates of undocumented stops. The BWC experiment conducted by the monitor 9

found that officers were more likely to document a stop when equipped with a camera compared

to officers in control precincts not equipped with cameras. At the same time, summonses and

arrests did not differ between BWC precinct officers and control precinct officers. These findings




9
    http://nypdmonitor.org/wp-content/uploads/2020/12/12th-Report.pdf (accessed February 27, 2021).

                                                         22
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 26 of 69




suggest that 39 percent of stops should have been documented in the control precincts, but were

not. We rely on this metric as another source for estimating potential underreporting of stops. 10

         Finally, complaints submitted to the CCRB between 2017 and 2019 suggest that in

approximately seven percent (180/2608) of cases in which a civilian filed a complaint for a stop

that was deemed to have occurred, investigators found a failure to fill out a stop report (see Chart

2, Monitor’s Eleventh Report). This measure of undocumented stops is likely to represent an

underestimate (or “lower bound”) of undocumented stops, as it is likely that cases that rise to the

level of filing a complaint by a civilian are going to be those that are more likely to be documented

by NYPD officers.

         The measures of seven percent (CCRB), 36 percent (RAND), and 39 percent (BWC) were

used to provide estimates of how the level of undocumented stops may impact racial disparities in

stop outcomes. 11 For each of these measures the fraction of missing stops is assigned to be

consistent with the overall distribution of stops by race/ethnicity in the population for a given year.

We use the law of total probability and assume that the probability of each outcome (frisks,

searches, summonses, arrests, and uses of force) is a sum of the conditional probabilities of the

stop for a given race and whether it is missing or not. For example, if .07 (7%) of 2016 stops are

assumed to be missing and Blacks represent 0.52 (52%) of stops reported in that year, then we




10
   By 2019, all officers had BWCs. In using the 39 percent figure, the analysis assumes that by 2019, most officers
will have gotten used to wearing BWCs, so that at least some portion of officers would go back to their prior level of
documentation. But not all officers will have gone back to their habitual level of documentation. Thus, the 39 percent
estimate of undocumented stops is the upper bound of the estimates for the level of undocumented stops. This figure
is used to show what the racial disparity results might be if underreporting were at its highest level.
11
   The NYPD also audits police-initiated enforcement arrests as a way of identifying undocumented stops. However,
one could reasonably argue that NYPD officers may deem filling out a stop form unnecessary when they are
documenting much of the same information on an arrest form. Research in other cities suggests this is a very
reasonable assumption. For instance, during the 2007-2010 time period, Boston Police Department officers did not
think it was necessary fill out stop reports (called Field Interrogation and Observation reports) when an encounter with
a civilian led to an arrest (Fagan et al., 2016). For this reason, police-initiated enforcement audits of arrests were not
used as an estimate of undocumented stops.

                                                           23
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 27 of 69




multiply those probabilities by the probability of a frisk given someone is Black (.668, or 67%).

Following the law of total probability, we can then add all the marginal probabilities together to

obtain the overall probability (rate) of a given outcome for each racial group. 12 This approach

makes the explicit assumption that any group that is a larger share of the stops in a reported year

will have proportionally a higher outcome of frisks, searches, summonses, arrests, and uses of

force among undocumented stops. In other words, the approach using the law of total probability

assumes that undocumented stops for Blacks and Hispanics are more likely to be subject to a frisk,

search, summons, arrest, or use of force than undocumented stops for Whites/Others stopped in

similar contexts. 13 The standard errors from the DR estimator are used in calculating the

differences among racial and ethnic groups, so that the impact of undocumented stops is assumed

to be missing at random conditional on variables.

        For all outcome tests (frisks, searches, summonses, arrests, uses of force, and hit rates),

comparative results for Black subjects relative to White/Other subjects are presented first, followed

by comparative results for Hispanic subjects relative to White/Other subjects. We interpret p-

values less than 0.01 as a significant effect. We used the lower p-value .01 rather than .05 to

account for multiple outcome tests across years. This more restrictive threshold was used to avoid

“false discoveries”–by chance alone, the application of the p<.05 threshold could lead one to




12
   For 2016, the overall probability of frisk given a stopped subject was Black can be written as follows:
P(Frisk|Black,Stop)     =     P(Frisk|Stop,Black,Stop   Not    Missing)*      P(Stop    Not    Missing|Black,Stop)
+ P(Frisk|Stop,Black,Stop Missing)* P(Stop Missing|Black,Stop). This is equivalent to 0.668 * 0.93 + .668 *.52 *
0.07 = .645.
13
   An analysis was also conducted using a different assumption: that outcomes from undocumented stops are similar
to years 2011 or 2012 for Blacks and Hispanics compared to similarly situated Whites/Others. Using that assumption,
the total probability will be simply the outcome for a given racial group in 2011 or 2012 times the proportion of
estimated missing cases, plus the outcome from the current year (2016, 2017, 2018, or 2019) times the proportion of
documented cases. This benchmark means that the average undocumented case in years 2016 to 2019 by race/ethnicity
looks like the average case in years 2011 and 2012. The results from this approach (not displayed) show minimal
impact on the racial disparity estimates presented.

                                                        24
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 28 of 69




falsely reject the null hypothesis of no racial disparity in outcomes in five out of 100 tests. 14

Finally, we also note when yearly fluctuations in the numbers of stop reports and estimated counts

of undocumented stops influence the statistical significance of outcome tests. Larger numbers of

cases reduce standard errors around point estimates and, in turn, make it easier to reject null

hypotheses at the established p<.01 level. In these situations, statistically significant results do not

necessarily support substantive conclusions about racial disparities associated with a specific

outcome test in a particular year.



IV.      RESULTS
         A.       Frisk Disparities

         This section presents the results of the multivariate logistic regression analyses of racial

and ethnic disparities in frisk rates each year during NYPD stops. Table 3 shows the results for

disparities in frisks for Black subjects compared to White/Other subjects, before and after adjusting

for stop context each year. Column 1 shows the unadjusted disparities, or the differences in

averages without controlling for any stop contexts. Column 2 shows disparities after adjusting for

stop context, and Column 3 shows the disparities after doubly robust (DR) comparison. In each

year, Blacks have a higher frisk rate than White/Other racial groups. The rate of frisks for Blacks

stopped by the NYPD ranges from a low of 61.3 percent in 2013 to a high of 71.2 percent in 2015,

compared to 48.7 percent and 57.8 percent for White/Other racial groups. The adjusted disparities

shown in Column 3 indicates that the differences in frisk rates were statistically significant in 2013

and 2014, but were no longer statistically significant from 2015 through 2019.



14
  Some have argued that the threshold for the discovery of “new effects” should be p<.005 (Benjamin et al., 2018).
Since these analyses are a reproduction of existing findings of racial disparities accepted by the Court, the p<.005 is
too high a threshold for rejecting the null hypothesis of no racial disparity between Blacks and Hispanics and
White/Others in stop outcomes.

                                                          25
Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 29 of 69




       Table 3. Frisk Rates for Blacks vs. Whites/Others, 2013-2019
                                   (1)           (2)        (3)
       Frisk                       No Controls Controls DR
       2013
       Black (OR)                  1.666**       1.212** 1.248**
                                   (0.0213)      (0.0213) (0.0350)
       White/White/Other Mean 0.487              0.487      0.576
       Black Mean                  0.613         0.613      0.613
       Observations                136921        136471 136471
       2014
       Black (OR)                  1.698**       1.157** 1.192**
                                   (0.0434)      (0.0396) (0.0660)
       White/Other Mean            0.578         0.578      0.673
       Black Mean                  0.699         0.699      0.699
       Observations                33298         33196      33196
       2015
       Black (OR)                  1.830**       1.207** 1.134
                                   (0.0685)      (0.0583) (0.0778)
       White/Other Mean            0.575         0.575      0.696
       Black Mean                  0.712         0.713      0.713
       Observations                16064         15977      15977
       2016
       Black (OR)                  1.661**       1.185** 1.031
                                   (0.0825)      (0.0761) (0.0934)
       White/Other Mean            0.547         0.547      0.667
       Black Mean                  0.667         0.668      0.668
       Observations                8778          8750       8750
       2017
       Black (OR)                  1.672**       1.188      1.255
                                   (0.0971)      (0.0917) (0.153)
       White/Other Mean            0.491         0.494      0.580
       Black Mean                  0.618         0.616      0.616
       Observations                8062          7335       7335
       2018
       Black (OR)                  1.965**       1.342** 1.023
                                   (0.118)       (0.107) (0.115)
       White/Other Mean            0.456         0.456      0.633
       Black Mean                  0.623         0.626      0.626
       Observations                7619          7031       7031
       2019
       Black (OR)                  1.669**       1.002      1.235
                                   (0.0917)      (0.0745) (0.145)
       White/Other Mean            0.452         0.451      0.545
       Black Mean                  0.580         0.582      0.582
       Observations                9590          8814       8814


                                   26
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 30 of 69



Note: OR=Odds Ratios; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. Estimates in column 2 include major crime suspected; day of the week; patrol shift;
housing, transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct
location. DR=doubly robust and includes all control variables and entropy weight. **p < .01

         The pattern of frisk disparities after adjusting for similarly-situated stops context is shown

graphically in Figure 2. Figure 2 shows that by 2015, the Black v. White/Other frisk rates are no

longer substantively different, as the 95 percent confidence intervals overlap, and that frisk rates

reflect an average absolute difference of less than 1 to 3.7 percentage points between groups.


                                                Figure 2: Frisk Rates Over Time
                   .7  .65
               Average
                .6 .55
                   .5




                             2013         2014          2015           2016          2017       2018      2019
                                                                       Frisk

                                                             White/Other                Black
                              DR=Doubly Robust Model with 95% Confidence Intervals



         Table 4 shows how undocumented stops in 2016-2019 may have potentially impacted

racial disparity estimates in frisks after reweighting the 2016-2019 stop distribution to be similar

to the distribution of 2013 stops (Column 1), or by assuming that undocumented stops occur at

rates similar to those found in investigations of CCRB complaints (7%) (Column 2), RAND audits

(36%) (Column 3), and the BWC experiment (39%) (Column 4). The results indicate that frisk

disparities for Black subjects relative to White/Other subjects were not statistically different from


                                                                27
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 31 of 69




each other after reweighting stops from 2016 to 2019 to be similar to stops made in 2013 (Column

1). Mean frisk differences between the two groups were on the order of 2 to 5 percentage points.

With the one-year exception of 2017, reweighting the 2016-2019 stop distribution by the

undocumented stop rate suggested by the CCRB complaint investigations (7%) did not produce

significant frisk disparities between Black subjects and White/Other subjects.                           However,

statistically significant frisk disparities are apparent when the RAND (36%) and BWC (39%)

undocumented stop rates are applied. Specifically, the disparity in frisks between Black stop

subjects and White/Other stop subjects moves to a range of 8-14 percentage points if one assumes

that 2016-2019 stops are undocumented at levels found in the RAND audits and BWC experiment

(Columns 3 and 4).

                       Table 4. Frisk of Blacks vs. Whites/Others Adjusting for
                              Rates of Undocumented Stops, 2016-2019
                                           (1)      (2)      (3)       (4)
                       Frisk               2013 CCRB RAND BWC
                       2016
                       White/Other Mean 0.656 0.628          0.470     0.454
                       Black Mean          0.655 0.645       0.552** 0.543**
                       Observations        8750
                       2017
                       White/Other Mean 0.619 0.543          0.392     0.376
                       Black Mean          0.641 0.597** 0.520** 0.512**
                       Observations        7335
                       2018
                       White/Other Mean 0.586 0.594          0.432     0.416
                       Black Mean          0.631 0.607       0.529** 0.521**
                       Observations        7031
                       2019
                       White/Other Mean 0.559 0.511          0.371     0.356
                       Black Mean          0.600 0.565       0.496** 0.489**
                       Observations        8814
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 1 estimates
include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be similar to Black
stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of person
stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes all control
variables and entropy weight. **p < .01




                                                         28
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 32 of 69




       Table 5 shows the results for frisks for Hispanic stop subjects relative to White/Other

subjects. The results show that there are statistically significant disparities in frisk rates over time

when no controls are included in the analysis. However, frisk rate differences between Hispanic

stop subjects and White/Other stop subjects shrink substantially when control variables are

included in the analysis, and the differences are not statistically significant in 2017 and 2019. When

frisk rates for Hispanic subjects are compared to frisk rates for White/Other subjects stopped in

similar contexts (Column 3), Hispanics are more likely to be frisked in 2013 and 2014 (2%-4%

points), but these differences are no longer statistically significant between 2015 and 2019.

         Table 5. Frisk Outcomes for Hispanics Compared to Whites/Others, 2013-2019
                                         (1)         (2)       (3)
                     Frisk               No Controls Controls DR
                     2013
                     Hispanic (OR)       1.450**     1.117** 1.109**
                                         (0.0204)    (0.0198) (0.0258)
                     White/Other Mean 0.487          0.562     0.562
                     Hispanic Mean       0.579       0.580     0.580
                     Observations        87402       87207     87207
                     2014
                     Hispanic (OR)       1.375**     1.095** 1.170**
                                         (0.0391)    (0.0383) (0.0546)
                     White/Other Mean 0.578          0.627     0.627
                     Hispanic Mean       0.653       0.653     0.653
                     Observations        21468       21415     21415
                     2015
                     Hispanic (OR)       1.525**     1.161** 1.141
                                         (0.0628)    (0.0579) (0.0744)
                     White/Other Mean 0.575          0.652     0.652
                     Hispanic Mean       0.674       0.674     0.674
                     Observations        10613       10565     10565
                     2016
                     Hispanic (OR)       1.537**     1.200** 1.226
                                         (0.0839)    (0.0815) (0.106)
                     White/Other Mean 0.547          0.612     0.612
                     Hispanic Mean       0.650       0.649     0.649
                     Observations        5906        5884      5884
                     2017
                     Hispanic (OR)       1.761**     1.234     1.203
                                         (0.110)     (0.104) (0.144)

                                                  29
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 33 of 69




                         White/Other Mean          0.491            0.601        0.601
                         Hispanic Mean             0.630            0.633        0.633
                         Observations              5034             4633         4633
                         2018
                         Hispanic (OR)    1.723**                   1.280**      1.035
                                          (0.111)                   (0.110)      (0.123)
                         White/Other Mean 0.456                     0.588        0.588
                         Hispanic Mean    0.591                     0.595        0.595
                         Observations     4767                      4446         4446
                         2019
                         Hispanic (OR)    1.718**                   1.225        1.258
                                          (0.103)                   (0.0964)     (0.134)
                         White/Other Mean 0.452                     0.540        0.540
                         Hispanic Mean    0.587                     0.582        0.582
                         Observations     5478                      5076         5076
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. Estimates in column 2 include major crime suspected; day of the week; patrol shift;
housing, transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct
location. DR=doubly robust and includes all control variables and entropy weight. **p < .01

         Figure 3 shows the frisk rates from the DR estimates with their 95 percent confidence

intervals between Hispanics and White/Other groups. The results make it clear that the disparities

that existed from 2013 to 2014 shrink over time, even as the overall frisk rates increase in 2015

and subsequently decline through 2019.




                                                         30
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 34 of 69




                                        Figure 3: Frisk Rates Over Time



               .7
               .65
            Average
              .6
               .55
               .5




                      2013         2014          2015           2016          2017         2018   2019
                                                                Frisk

                                                    White/Other                 Hispanic
                       DR=Doubly Robust Model with 95% Confidence Intervals



       Table 6 shows the results for frisk outcomes for Hispanic subjects when compared to

similarly situated White/Other subjects after adjusting 2016-2019 stops contexts to be similar to

stop contexts that occurred in 2013, as well as comparisons of frisks assuming that undocumented

stops occur at rates reported from CCRB complaints, RAND audits, and the BWC experiment.

The results indicate that frisk disparities for Hispanic subjects relative to White/Other subjects

were not statistically different from each other after reweighting stops from 2016 to 2019 to be

similar to stops made in 2013 (Column 1). Nor were the disparities statistically significant after

reweighting the 2016-2019 stop distribution by the undocumented stop rate suggested by the

CCRB complaints (7%) (Column 2). The results from the estimates of the disparities for Hispanics

compared to White/Other subjects did show disparities in frisk rates when accounting for

undocumented stop rates at levels found in RAND audits and the BWC experiment in three out of

four years (Columns 3 and 4).

                      Table 6: Frisk of Hispanics vs. Whites/Others Adjusting for
                                                         31
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 35 of 69




                              Rates of Undocumented Stops, 2016-2019
                                           (1)   (2)      (3)      (4)
                        Frisk              2013 CCRB RAND BWC
                        2016
                        White/Other Mean 0.598 0.578 0.432         0.417
                        Hispanic Mean      0.634 0.617 0.484** 0.470**
                        Observations       5884
                        2017
                        White/Other Mean 0.572 0.563 0.406         0.390
                        Hispanic Mean      0.630 0.603 0.476** 0.463**
                        Observations       4633
                        2018
                        White/Other Mean 0.523 0.552 0.402         0.386
                        Hispanic Mean      0.555 0.566 0.447       0.435
                        Observations       4446
                        2019
                        White/Other Mean 0.511 0.506 0.367         0.352
                        Hispanic Mean      0.553 0.553 0.434** 0.421**
                        Observations       5076
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 1 estimates
include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be similar to
Hispanic stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of
person stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes
all control variables and entropy weight. **p < .01

         B.       Search Disparities

         Table 7 shows the comparative results for search rates for Black stop subjects relative to

White/Other stop subjects. In 2013 to 2015, Black stop subjects had a slightly lower search rate

when compared to similarly situated White/Other stop subjects. The adjusted differences were on

the order of 0.5 to 1.9 percentage points. 15 In 2016 to 2019, after adjusting for stop contexts, the

disparities in searches switches direction and indicates that Black stop subjects were slightly more

likely to be searched. However, across the entire time period, search rates do not appear to be

significantly different between Black subjects and White/Other subjects stopped in similar

contexts.

                    Table 7. Search Rates for Blacks ss. Whites/Others, 2013-2019

15
  The statistically significant differences (p<.01) for DR adjusted search outcomes in 2013 is a result of the number
of observations being substantially larger.

                                                         32
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 36 of 69




                                                 (1)         (2)      (3)
                         Search                  No Controls Controls DR
                         2013
                         Black (OR)       0.953                    0.939       0.882**
                                          (0.0207)                 (0.0246)    (0.0344)
                         White/Other Mean 0.0960                   0.0959      0.103
                         Black Mean       0.0919                   0.0920      0.092
                         Observations     136921                   136471      136471
                         2014
                         Black (OR)       1.099**                  0.958       0.865
                                          (0.0388)                 (0.0415)    (0.0588)
                         White/Other Mean 0.140                    0.140       0.171
                         Black Mean       0.151                    0.152       0.152
                         Observations     33298                    33196       33196
                         2015
                         Black (OR)       1.178**                  1.032       0.975
                                          (0.0578)                 (0.0616)    (0.0927)
                         White/Other Mean 0.157                    0.156       0.185
                         Black Mean       0.179                    0.180       0.180
                         Observations     16064                    15977       15977
                         2016
                         Black (OR)       0.984                    0.988       1.087
                                          (0.0568)                 (0.0694)    (0.115)
                         White/Other Mean 0.232                    0.232       0.216
                         Black Mean       0.229                    0.230       0.230
                         Observations     8778                     8723        8723
                         2017
                         Black (OR)       0.935                    1.072       0.995
                                          (0.0572)                 (0.0820)    (0.130)
                         White/Other Mean 0.337                    0.346       0.334
                         Black Mean       0.322                    0.336       0.336
                         Observations     8062                     7335        7335
                         2018
                         Black (OR)       1.006                    1.232**     1.218
                                          (0.0641)                 (0.0972)    (0.165)
                         White/Other Mean 0.321                    0.334       0.302
                         Black Mean       0.323                    0.336       0.336
                         Observations     7619                     7027        7027
                         2019
                         Black (OR)       0.889                    1.059       1.153
                                          (0.0500)                 (0.0719)    (0.131)
                         White/Other Mean 0.385                    0.391       0.347
                         Black Mean       0.358                    0.375       0.375
                         Observations     9590                     8814        8814
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. All estimates include major crime suspected; day of the week; patrol shift; housing,


                                                        33
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 37 of 69



transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct location.
DR=doubly robust and includes all control variables and entropy weight. **p < .01



         Figure 4 shows the estimates from the DR model for Black search rates compared to

White/Other search rates over time. The figure shows that the search rates are for the most part

comparable and rising between 2013 and 2019, with searches occurring in roughly 10 percent of

stops in 2013, increasing to 36 percent of stops in 2019.


                                         Figure 4: Search Rates Over Time
                    .4
                    .3
               Average
                    .2
                    .1




                         2013         2014          2015          2016           2017        2018          2019
                                                                 Search

                                                         White/Other                Black
                          DR=Doubly Robust Model with 95% Confidence Intervals




         Table 8 shows the results for search rates for Blacks compared to similarly situated

White/Others after (a) limiting the analysis to stops involving frisks; (b) adjusting for stops

contexts to be similar to those that occurred in 2013 and (c) comparisons of searches assuming that

undocumented stops occur at rates reported from CCRB complaints, RAND audits, and to the

BWC experiment. The results show that among those that are frisked (column 1), Blacks are

searched at lower rates compared Whites/Other races, though the estimates are imprecise and not

                                                            34
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 38 of 69




statistically significant in any year. For the analysis of cases adjusted for contexts similar to 2013,

the estimates show Blacks have higher search rates in three out of four years, though the estimates

are not statistically significant. When one assumes undocumented rates at thresholds seen in

RAND audits and BWC experiment (but not the CCRB estimate), the disparities in search rates

between Blacks and Whites/Others grow substantially as the level of assumed undocumented stops

increases, to approximately a 5-9 percentage point (absolute) higher rate of searches for Blacks.

                      Table 8. Search of Blacks vs. Whites/Others Adjusting for
                              Rates of Undocumented Stops, 2016-2019
                                        (1)    (2)    (3)      (4)       (5)
                    Search              Frisk 2013 CCRB RAND BWC
                    2016
                    White/Other Mean 0.340 0.215 0.203 0.152             0.147
                    Black Mean          0.297 0.237 0.222 0.190          0.187
                    Observations        5554 8723
                    2017
                    White/Other Mean 0.436 0.365 0.313 0.226             0.217
                    Black Mean          0.386 0.332 0.326 0.284          0.279
                    Observations        4350 7335
                    2018
                    White/Other Mean 0.470 0.314 0.284 0.206             0.198
                    Black Mean          0.394 0.357 0.325 0.284** 0.279**
                    Observations        4185 7027
                    2019
                    White/Other Mean 0.525 0.326 0.326 0.236             0.227
                    Black Mean          0.444 0.408 0.365 0.320** 0.315**
                    Observations        4929 8814
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 1 and 2
estimates include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be
similar to Black stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender
of person stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes
all control variables and entropy weight. **p < .01

         Table 9 shows the results for search rates for Hispanic stop subjects compared to

White/Other stop subjects. Between 2013 and 2019, Hispanic stop subjects had similar search

rates when compared to similarly situated stop subjects from White/Other racial groups. The

adjusted differences are on the order of 0 to 1 percentage point difference, suggesting that search

rates are similar for Hispanics compared to Whites/Others in similar documented stop contexts.

                                                           35
Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 39 of 69




      Table 9. Search Rates for Hispanics vs. Whites/Others, 2013-2019
                                (1)           (2)       (3)
            Search              No Controls Controls DR
            2013
            Hispanic (OR)       1.082**       0.933     0.935
                                (0.0254)      (0.0251) (0.0325)
            White/Other Mean 0.096            0.110     0.110
            Hispanic Mean       0.103         0.103     0.103
            Observations        87402         87207     87207
            2014
            Hispanic (OR)       1.426**       1.036     1.005
                                (0.0543)      (0.0462) (0.0643)
            White/Other Mean 0.140            0.188     0.188
            Hispanic Mean       0.188         0.188     0.188
            Observations        21468         21352     21352
            2015
            Hispanic (OR)       1.501**       1.247** 1.294**
                                (0.0786)      (0.0763) (0.109)
            White/Other Mean 0.157            0.181     0.181
            Hispanic Mean       0.218         0.219     0.219
            Observations        10613         10549     10549
            2016
            Hispanic (OR)       1.158         1.013     1.069
                                (0.0723)      (0.0758) (0.104)
            White/Other Mean 0.232            0.249     0.249
            Hispanic Mean       0.259         0.262     0.262
            Observations        5906          5836      5836
            2017
            Hispanic (OR)       1.093         1.122     0.955
                                (0.0715)      (0.0933) (0.127)
            White/Other Mean 0.337            0.373     0.373
            Hispanic Mean       0.357         0.366     0.366
            Observations        5034          4628      4628
            2018
            Hispanic (OR)       1.172         1.220     1.252
                                (0.0796)      (0.103) (0.146)
            White/Other Mean 0.321            0.324     0.324
            Hispanic Mean       0.357         0.367     0.367
            Observations        4767          4446      4446
            2019
            Hispanic (OR)       1.023         1.170     1.128
                                (0.0623)      (0.0852) (0.118)
            White/Other Mean 0.385            0.379     0.379
            Hispanic Mean       0.391         0.405     0.405
            Observations        5478          5076      5076


                                    36
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 40 of 69



Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. Estimates in column 2 include major crime suspected; day of the week; patrol shift;
housing, transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct
location. DR=doubly robust and includes all control variables and entropy weight. **p < .01



         Figure 5 shows the search rates for Hispanic stop subjects compared to White/Other stop

subjects over time taken from the DR estimates. The search rates are, for the most part, comparable

between Hispanics and Whites/Others and rising between 2013 and 2019, from 10 percent of stops

in 2013 to 39 percent of stops in 2019.


                                        Figure 5: Search Rates Over Time
                .4 .3
            Average
                .2
                .1




                        2013         2014          2015          2016           2017          2018           2019
                                                                Search

                                                      White/Other                  Hispanic
                         DR=Doubly Robust Model with 95% Confidence Intervals



         Table 10 shows the results for estimating Hispanic compared to White/Other racial groups

on disparities in searches among those (a) that are frisked, (b) assuming stops occur in similar

contexts to 2013, and (c) assuming undocumented stops occur at rates similar to CCRB, RAND,

or BWC estimates. In most cases, the search rates are slightly lower for Hispanics. In 2018 and

2019, however, the search rates are marginally higher (4 to 6 percentage points absolute difference)

                                                           37
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 41 of 69




for Hispanics when the rate of undocumented stops is assumed to be at levels found in RAND and

BWC audits. For 2018, the search rate disparities may be substantially impacted by the level of

undocumented stops.

                   Table 10. Search Rates Hispanic vs. White/Other Adjusting for
                             Rates of Undocumented Stops, 2016-2019
                                       (1)    (2)     (3)     (4)       (5)
                   Search              Frisk 2013 CCRB RAND BWC
                   2016
                   White/Other Mean 0.341 0.272 0.233 0.174             0.168
                   Hispanic Mean       0.337 0.282 0.247 0.193          0.188
                   Observations        3563 5836
                   2017
                   White/Other Mean 0.438 0.411 0.349 0.252             0.242
                   Hispanic Mean       0.405 0.376 0.348 0.275          0.268
                   Observations        2725 4628
                   2018
                   White/Other Mean 0.470 0.376 0.305 0.222             0.213
                   Hispanic Mean       0.434 0.400 0.350 0.276** 0.269**
                   Observations        2464 4446
                   2019
                   White/Other Mean 0.525 0.381 0.355 0.257             0.247
                   Hispanic Mean       0.474 0.419 0.385 0.301** 0.293**
                   Observations        2758 5076
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 1 and 2
estimates include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be
similar to Hispanic stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location;
gender of person stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and
includes all control variables and entropy weight. **p < .01

         C.       Summons Disparities

         Table 11 shows the results from a comparison of disparities in summons rates issued to

Black stop subjects as compared to White/Other stop subjects. In 2013, the results show that Black

stop subjects were significantly less likely to receive a summons relative to White/Other stop

subjects, with an adjusted summons rate for Blacks that was 0.6 percentage points lower. In

general, the year-to-year patterns between 2014 and 2019 show that the disparities in summons

rates are small and usually not significantly different between Blacks and Whites/Others who were

stopped overall or after adjusting for similar stop contexts. However, in 2019, the DR adjustment

                                                         38
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 42 of 69




suggests that Black subjects were 1.4 percentage points more likely to receive a summons during

a stop relative to similarly situated White/Other subjects.

               Table 11. Summons Rates for Blacks vs. Whites/Others, 2013-2019
                                       (1)            (2)       (3)
                     Summons           No Controls Controls DR
                     2013
                     Black (OR)        0.877**        0.859** 0.834**
                                       (0.0298)       (0.0366) (0.0556)
                     White/Other Mean 0.037           0.037     0.039
                     Black Mean        0.033          0.033     0.033
                     Observations      136921         136471 136471
                     2014
                     Black (OR)        1.039          0.882     1.118
                                       (0.0831)       (0.0879) (0.145)
                     White/Other Mean 0.024           0.024     0.023
                     Black Mean        0.025          0.025     0.025
                     Observations      33298          32796     32796
                     2015
                     Black (OR)        1.142          0.968     1.045
                                       (0.133)        (0.137) (0.226)
                     White/Other Mean 0.023           0.025     0.029
                     Black Mean        0.027          0.030     0.030
                     Observations      16064          14506     14506
                     2016
                     Black (OR)        1.389          0.920     1.402
                                       (0.218)        (0.171) (0.297)
                     White/Other Mean 0.022           0.026     0.026
                     Black Mean        0.031          0.035     0.035
                     Observations      8778           7617      7617
                     2017
                     Black (OR)        0.983          0.707     0.586
                                       (0.157)        (0.142) (0.162)
                     White/Other Mean 0.034           0.041     0.059
                     Black Mean        0.033          0.037     0.037
                     Observations      8062           6660      6660
                     2018
                     Black (OR)        1.178          0.890     1.212
                                       (0.230)        (0.211) (0.323)
                     White/Other Mean 0.023           0.032     0.028
                     Black Mean        0.027          0.033     0.033
                     Observations      7619           5658      5658
                     2019
                     Black (OR)        1.524          1.393     2.491**
                                       (0.294)        (0.332) (0.584)

                                                 39
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 43 of 69




                           White/Other Mean 0.019                       0.025       0.020
                           Black Mean       0.029                       0.034       0.034
                           Observations     9590                        7675        7675
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. Estimates in column 2 include major crime suspected; day of the week; patrol shift;
housing, transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct
location. DR=doubly robust and includes all control variables and entropy weight. **p < .01

         Figure 6 shows the visualization of the year-to-year differences in summons rates between

Blacks and White/Other subjects stopped under similar contexts. The results show that 2019 is

the only year in which the summons rate was significantly higher for Blacks compared to

Whites/Others stopped in the same context.


                                        Figure 6. Summons Rates Over Time
                   .08
                   .06
                Average
                  .04
                   .02
                   0




                          2013         2014          2015           2016          2017       2018        2019
                                                                  Summons

                                                          White/Other                Black
                           DR=Doubly Robust Model with 95% Confidence Intervals




         Table 12 shows the results for estimating Black compared to White/Other racial groups on

disparities in summons rates among (a) those that are frisked, (b) assuming stops occur in similar

contexts to 2013, and (c) assuming undocumented stops occur at rates similar to CCRB, RAND,

or BWC estimates. The results show that among those that are frisked, summons rates are not


                                                             40
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 44 of 69




significantly different between Black and White/Other groups, and that disparities appear to be

largely unaffected by assumptions about undocumented stops.

      Table 12. Summons Rates for Blacks vs. Whites/Others Given Frisk, or Adjusting for
                           Rate of Undocumented Stops, 2016-2019
                                     (1)     (2)    (3)     (4)      (5)
                  Summons            Frisk 2013 CCRB RAND BWC
                  2016
                  White/Other Mean 0.036 0.020 0.022 0.016 0.016
                  Black Mean         0.045 0.035 0.030 0.026 0.025
                  Observations       4872 7617
                  2017
                  White/Other Mean 0.064 0.042 0.051 0.037 0.035
                  Black Mean         0.050 0.038 0.033 0.029 0.029
                  Observations       3810 6660
                  2018
                  White/Other Mean 0.058 0.020 0.022 0.016 0.015
                  Black Mean         0.043 0.032 0.027 0.023 0.023
                  Observations       3302 5658
                  2019
                  White/Other Mean 0.037 0.021 0.017 0.012 0.012
                  Black Mean         0.046 0.042 0.030 0.026 0.026
                  Observations       4093 7675
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 2 estimates
include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be similar to Black
stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of person
stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes all control
variables and entropy weight. **p < .01

        Table 13 shows the results from a comparison of disparities in summons rates over time

between Hispanic stop subjects and White/Other stop subjects.                      The results show adjusted

summons rates for Hispanics were not significantly different than summons rates for White/Other

groups stopped in similar contexts. The differences that exist are on the order of less than 1

percentage point.

               Table 13. Summons Rates for Hispanics vs. Whites/Others, 2013-2019
                                         (1)           (2)       (3)
                       Summons           No Controls Controls DR
                       2013
                       Hispanic (OR)     1.098         1.048     0.995
                                         (0.0398)      (0.0432) (0.0563)
                       White/Other Mean 0.0375         0.0413    0.0413

                                                         41
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 45 of 69




                         Hispanic Mean             0.0411            0.0411       0.0411
                         Observations              87402             87207        87207
                         2014
                         Hispanic (OR)    1.291**                    1.168        1.085
                                          (0.111)                    (0.116)      (0.134)
                         White/Other Mean 0.0242                     0.0303       0.0303
                         Hispanic Mean    0.0310                     0.0327       0.0327
                         Observations     21468                      20329        20329
                         2015
                         Hispanic (OR)    1.074                      0.946        0.840
                                          (0.139)                    (0.145)      (0.180)
                         White/Other Mean 0.0238                     0.0366       0.0366
                         Hispanic Mean    0.0255                     0.0293       0.0293
                         Observations     10613                      9349         9349
                         2016
                         Hispanic (OR)    1.353                      1.138        1.066
                                          (0.230)                    (0.227)      (0.268)
                         White/Other Mean 0.0228                     0.0373       0.0373
                         Hispanic Mean    0.0306                     0.0384       0.0384
                         Observations     5906                       4753         4753
                         2017
                         Hispanic (OR)    1.012                      0.916        0.823
                                          (0.173)                    (0.199)      (0.229)
                         White/Other Mean 0.0341                     0.0524       0.0524
                         Hispanic Mean    0.0345                     0.0427       0.0427
                         Observations     5034                       3758         3758
                         2018
                         Hispanic (OR)    1.148                      0.810        0.849
                                          (0.239)                    (0.212)      (0.232)
                         White/Other Mean 0.0232                     0.0450       0.0450
                         Hispanic Mean    0.0266                     0.0348       0.0348
                         Observations     4767                       3306         3306
                         2019
                         Hispanic (OR)    1.212                      1.026        1.062
                                          (0.255)                    (0.275)      (0.305)
                         White/Other Mean 0.0193                     0.0371       0.0371
                         Hispanic Mean    0.0233                     0.0354       0.0354
                         Observations     5478                       3154         3154
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. All estimates include major crime suspected; day of the week; patrol shift; housing,
transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct location.
DR=doubly robust and includes all control variables and entropy weight. **p < .01

         Figure 7 shows that summons rates between Hispanics and Whites/Others stopped in

similar contexts are statistically indistinguishable from each other over time.


                                                          42
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 46 of 69




                                    Figure 7. Summons Rates Over Time

             .07
             .06.05
           Average
         .04 .03
             .02




                      2013         2014          2015          2016           2017         2018   2019
                                                             Summons

                                                    White/Other                 Hispanic
                       DR=Doubly Robust Model with 95% Confidence Intervals




       Table 14 shows the results for estimating Hispanic compared to White/Other racial groups

for disparities in summons rates, among those (a) who are frisked, (b) assuming stops occur in

similar contexts to 2013, and (c) assuming undocumented stops occur at rates similar to CCRB,

RAND, or BWC estimates. The results show that among those that are frisked, summons rates are

not significantly different between Hispanics and White/Other groups and the disparities appear

to be largely unaffected by assumptions about undocumented stops.

   Table 14. Summons Rates for Hispanics vs. Whites/Others Given Frisk, or Adjusting for
                         Rate of Undocumented Stops, 2016-2019
                                  (1)     (2)      (3)      (4)      (5)
               Summons            Frisk   2013     CCRB RAND BWC
               2016
               White/Other Mean 0.0388 0.0511 0.028 0.021 0.020
               Hispanic Mean      0.0483 0.0358 0.029 0.023 0.022
               Observations       2808    4753
               2017
               White/Other Mean 0.0726 0.0443 0.041 0.029 0.028
               Hispanic Mean      0.0593 0.0434 0.034 0.027 0.026

                                                             43
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 47 of 69




                    Observations             1959       3758
                    2018
                    White/Other Mean         0.0714 0.0338 0.034             0.025      0.024
                    Hispanic Mean            0.0439 0.0452 0.026             0.021      0.020
                    Observations             1682   3306
                    2019
                    White/Other Mean         0.0444 0.0472 0.023             0.016      0.016
                    Hispanic Mean            0.0515 0.0425 0.022             0.017      0.017
                    Observations             1701   3154
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 1 estimates
include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be similar to
Hispanic stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of
person stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes all
control variables and entropy weight. **p < .01

        D.       Arrest Disparities

        Table 15 shows the results for disparities in arrests for Blacks compared to Whites/Others

before and after adjusting for stop context each year. The rate of arrest for Blacks stopped by the

NYPD ranges from a low of 7.3 percent in 2013 to a high of 31.3 percent in 2019, and is similar

to the rate for Whites/Others in unadjusted and adjusted comparisons. The one exception is 2018,

when the arrest rate for Blacks appears to be 7.6 percentage points higher than for similarly situated

White/Other groups.


                             Table 15. Arrest Rates for Blacks, 2013-2019
                                             (1)           (2)        (3)
                         Arrest              No Controls Controls DR
                         2013
                         Black (OR)          0.892**       1.008      0.928
                                             (0.0210)      (0.0291) (0.0416)
                         White/Other Mean 0.0815           0.0816     0.0790
                         Black Mean          0.0733        0.0734     0.0734
                         Observations        136921        136471 136471
                         2014
                         Black (OR)          1.158**       0.954      0.950
                                             (0.0427)      (0.0461) (0.0740)
                         White/Other Mean 0.125            0.125      0.147
                         Black Mean          0.142         0.142      0.142
                         Observations        33298         33138      33138
                         2015
                         Black (OR)          1.292**       1.067      0.886

                                                        44
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 48 of 69




                                          (0.0670)                  (0.0697)     (0.0973)
                         White/Other Mean 0.134                     0.134        0.183
                         Black Mean       0.167                     0.167        0.167
                         Observations     16064                     15977        15977
                         2016
                         Black (OR)       1.077                     1.061        1.009
                                          (0.0666)                  (0.0835)     (0.119)
                         White/Other Mean 0.189                     0.189        0.200
                         Black Mean       0.201                     0.202        0.202
                         Observations     8778                      8723         8723
                         2017
                         Black (OR)       0.921                     1.137        1.199
                                          (0.0582)                  (0.0917)     (0.162)
                         White/Other Mean 0.299                     0.313        0.265
                         Black Mean       0.282                     0.297        0.297
                         Observations     8062                      7315         7315
                         2018
                         Black (OR)       1.024                     1.335**      1.623**
                                          (0.0686)                  (0.110)      (0.204)
                         White/Other Mean 0.269                     0.282        0.214
                         Black Mean       0.274                     0.290        0.290
                         Observations     7619                      7027         7027
                         2019
                         Black (OR)       0.944                     1.215**      1.137
                                          (0.0551)                  (0.0856)     (0.136)
                         White/Other Mean 0.326                     0.333        0.309
                         Black Mean       0.313                     0.334        0.334
                         Observations     9590                      8814         8814
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. Estimates in column 2 include major crime suspected; day of the week; patrol shift;
housing, transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct
location. DR=doubly robust and includes all control variables and entropy weight. **p < .01

         Figure 8 shows the year-to-year adjusted Black arrest rate compared to the White/Other

arrest rate, and indicates that 2018 is the only year with a visual disparity in arrest rates.




                                                         45
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 49 of 69




                                   Figure 8: Arrest Rates Over Time


           .4
           .3
        Average
          .2
           .1
           0




                  2013         2014          2015          2016           2017       2018   2019
                                                           Arrest

                                                  White/Other                Black
                   DR=Doubly Robust Model with 95% Confidence Intervals




       Table 16 shows the results for disparities in arrest rates between Blacks and White/Other

groups for stops with frisks, adjusted for 2013 contexts, as well as different assumptions about

undocumented stops. The results show that in 2017 to 2019, as the rate of undocumented stops is

assumed to be larger, the disparity in arrest rates grows. The results suggest that undocumented

stops may have a consequence on racial disparities in arrests among those stopped by the NYPD.

       Table 16. Arrest Rates for Blacks vs. Whites/Others Given Frisk or Adjusting for
                          Rate of Undocumented Stops, 2016-2019
                                    (1)     (2)     (2)     (3)       (4)
               Arrest               Frisk 2013 CCRB RAND BWC
               2016
               White/Other Mean 0.228 0.298 0.188 0.141               0.136
               Black Mean           0.217 0.240 0.194 0.166           0.163
               Observations         5536 8723
               2017
               White/Other Mean 0.323 0.267 0.247 0.178               0.171
               Black Mean           0.289 0.276 0.287 0.250** 0.246**
               Observations         4340 7315
               2018
               White/Other Mean 0.308 0.276 0.201 0.146               0.140

                                                            46
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 50 of 69




                    Black Mean               0.292 0.289 0.281            0.245** 0.241**
                    Observations             4185 7027
                    2019
                    White/Other Mean         0.369 0.284 0.290            0.210   0.202
                    Black Mean               0.327 0.318 0.325            0.285** 0.281**
                    Observations             4922 8814
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 1 estimates
include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be similar to Black
stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of person
stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes all control
variables and entropy weight. **p < .01

        Table 17 shows the results from an analysis of disparities in arrest rates between Hispanics

and White/Other groups. In general, the rates of arrest are similar between groups, with the

exception of 2015 (2.9 percentage point higher) and 2018, where there appears to be a 6.8

percentage point higher rate of arrest for Hispanics compared to White/Other groups stopped in

similar contexts.

                           Table 17. Arrest Rates for Hispanics, 2013-2019
                                            (1)            (2)       (3)
                         Arrest             No Controls Controls DR
                         2013
                         Hispanic (OR)      1.165**        0.949     1.000
                                            (0.0292)       (0.0274) (0.0373)
                         White/Other Mean 0.0815           0.0937    0.0937
                         Hispanic Mean      0.0936         0.0936    0.0936
                         Observations       87402          87207     87207
                         2014
                         Hispanic (OR)      1.608**        1.036     1.039
                                            (0.0632)       (0.0513) (0.0725)
                         White/Other Mean 0.125            0.184     0.184
                         Hispanic Mean      0.187          0.187     0.187
                         Observations       21468          21387     21387
                         2015
                         Hispanic (OR)      1.809**        1.272** 1.268**
                                            (0.0990)       (0.0852) (0.114)
                         White/Other Mean 0.134            0.191     0.191
                         Hispanic Mean      0.219          0.220     0.220
                         Observations       10613          10523     10523
                         2016
                         Hispanic (OR)      1.433**        1.206     1.218
                                            (0.0943)       (0.0990) (0.131)
                         White/Other Mean 0.189            0.223     0.223

                                                         47
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 51 of 69




                         Hispanic Mean             0.250            0.252        0.252
                         Observations              5906             5854         5854
                         2017
                         Hispanic (OR)    1.130                     1.236        1.086
                                          (0.0760)                  (0.108)      (0.157)
                         White/Other Mean 0.299                     0.322        0.322
                         Hispanic Mean    0.325                     0.338        0.338
                         Observations     5034                      4624         4624
                         2018
                         Hispanic (OR)    1.193                     1.320**      1.606**
                                          (0.0851)                  (0.118)      (0.189)
                         White/Other Mean 0.269                     0.240        0.240
                         Hispanic Mean    0.305                     0.318        0.318
                         Observations     4767                      4430         4430
                         2019
                         Hispanic (OR)    1.030                     1.257**      1.091
                                          (0.0651)                  (0.0956)     (0.131)
                         White/Other Mean 0.326                     0.328        0.328
                         Hispanic Mean    0.332                     0.348        0.348
                         Observations     5478                      5067         5067
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. Estimates in column 2 include major crime suspected; day of the week; patrol shift;
housing, transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct
location. DR=doubly robust and includes all control variables and entropy weight. **p < .01

         Figure 9 shows estimates from the DR model of arrest rates between Hispanics and

White/Others stopped in similar contexts. In general, arrest rates rise over time between 2013 and

2019. A significant but small disparity occurs in 2015, and a significant but larger disparity occurs

in 2018 with a higher rate of arrest for Hispanics.




                                                         48
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 52 of 69




                                    Figure 9: Arrest Rates Over Time


              .4
              .3
         Average
              .2
              .1




                   2013         2014          2015          2016           2017         2018   2019
                                                            Arrest

                                                 White/Other                 Hispanic
                    DR=Doubly Robust Model With 95% Confidence Intervals



       Table 18 shows the results for arrest disparities between Hispanics and Whites/Others (a)

for stops with frisks, (b) adjusted for 2013 contexts, and (c) after adjusting for the assumed rate of

undocumented stops.           For 2018, the rate of undocumented stops could increase estimated

disparities in arrest rates for Hispanics compared to similarly situated Whites/Others, although the

estimated disparities do not appear to be statistically significant in 2019.


      Table 18. Arrest Rates for Hispanics vs. Whites/Others Given Frisk or Adjusting for
                           Rate of Undocumented Stops, 2016-2019
                                    (1)     (2)    (3)       (4)       (5)
               Arrest               Frisk 2013 CCRB RAND BWC
               2016
               White/Other Mean 0.230 0.277 0.210            0.157     0.151
               Hispanic Mean        0.293 0.288 0.238        0.187     0.181
               Observations         3561 5854
               2017
               White/Other Mean 0.323 0.366 0.301            0.217     0.208
               Hispanic Mean        0.322 0.332 0.321        0.254     0.247
               Observations         2735 4624
               2018
               White/Other Mean 0.315 0.331 0.224            0.163     0.157

                                                          49
          Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 53 of 69




                   Hispanic Mean             0.325 0.336 0.302** 0.239** 0.232**
                   Observations              2437 4430
                   2019
                   White/Other Mean          0.368 0.349 0.308              0.223        0.214
                   Hispanic Mean             0.347 0.347 0.331              0.259        0.252
                   Observations              2752 5067
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 1 estimates
include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be similar to Black
or Hispanic stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of
person stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes
all control variables and entropy weight. **p < .01

          E.      Use of Force Disparities

          Table 19 shows the results from an analysis of disparities in use of force rates between

Blacks and White/Other groups. In general, the use of force rates are higher for Blacks compared

to Whites/Others stopped in similar contexts, with the exception of 2015 when they are lower, and

the adjusted disparity is on average around 2-3 percentage points, which is not statistically

significant in all years aside from 2013, when the total volume of recorded stops was substantially

higher.

                          Table 19. Use of Force Rates for Blacks, 2013-2019
                                             (1)           (2)        (3)
                         Force               No Controls Controls DR
                         2013
                         Black (OR)          1.280**       1.238** 1.187**
                                             (0.0246)      (0.0289) (0.0429)
                         White/Other Mean 0.119            0.119      0.129
                         Black Mean          0.147         0.147      0.147
                         Observations        136921        136471 136471
                         2014
                         Black (OR)          1.331**       1.125** 1.116
                                             (0.0432)      (0.0455) (0.0723)
                         White/Other Mean 0.165            0.166      0.193
                         Black Mean          0.209         0.209      0.209
                         Observations        33298         33196      33196
                         2015
                         Black (OR)          1.531**       1.049      0.899
                                             (0.0666)      (0.0554) (0.0727)
                         White/Other Mean 0.206            0.206      0.303
                         Black Mean          0.285         0.284      0.284
                         Observations        16064         15977      15977

                                                          50
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 54 of 69




                         2016
                         Black (OR)       1.860**                   1.268**      1.225
                                          (0.118)                   (0.0966)     (0.131)
                         White/Other Mean 0.161                     0.162        0.231
                         Black Mean       0.263                     0.263        0.263
                         Observations     8778                      8723         8723
                         2017
                         Black (OR)       1.174                     1.090        1.174
                                          (0.0851)                  (0.0948)     (0.160)
                         White/Other Mean 0.194                     0.196        0.205
                         Black Mean       0.220                     0.223        0.223
                         Observations     8062                      7335         7335
                         2018
                         Black (OR)       1.026                     1.059        1.218
                                          (0.0745)                  (0.0931)     (0.163)
                         White/Other Mean 0.213                     0.215        0.196
                         Black Mean       0.217                     0.222        0.222
                         Observations     7619                      7031         7031
                         2019
                         Black (OR)       1.068                     1.038        1.188
                                          (0.0719)                  (0.0829)     (0.144)
                         White/Other Mean 0.206                     0.212        0.200
                         Black Mean       0.217                     0.222        0.222
                         Observations     9590                      8814         8814
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. Estimates in column 2 include major crime suspected; day of the week; patrol shift;
housing, transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct
location. DR=doubly robust and includes all control variables and entropy weight. **p < .01




                                                         51
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 55 of 69




                                      Figure 10: Use of Force Over Time


             .35
             .3 .25
          Average
         .2  .15
             .1




                      2013         2014          2015          2016           2017       2018   2019
                                                               Force

                                                      White/Other                Black
                       DR=Doubly Robust Model With 95% Confidence Intervals



       Figure 10 shows estimates from the DR model of use of force rates between Blacks and

Whites/Others stopped in similar contexts. The graph shows that use of force rates increase as the

number of total stops recorded dropped from 2013 to 2015, suggesting that recorded stops are on

average more serious in nature in 2014 and 2015 than in 2013. Figure 10 also shows that the

adjusted disparities in use of force rates have overlapping confidence intervals, with the exception

of 2013, meaning that 95 percent of the time one cannot rule out that there was no difference in

use of force between Blacks and Whites/Others stopped in similar context.

       Table 20 shows the results for use of force disparities between Blacks and White/Others

(a) who were frisked, (b) adjusted for 2013 contexts, and (c) after adjusting for the assumed rate

of undocumented stops. For all years 2016 to 2019, the rate of undocumented stops at levels

comparable to RAND and BWC estimates (but not CCRB estimates) could increase disparities in

use of force rates for Blacks compared to similarly situated Whites/Others.



                                                             52
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 56 of 69




                       Table 20. Use of Force Rates for Blacks Adjusting for
                             Rate of Undocumented Stops, 2016-2019
                                      (1)     (2)     (3)     (4)       (5)
                   Force              Frisk 2013 CCRB RAND BWC
                   2016
                   White/Other Mean 0.224 0.187 0.217 0.162             0.157
                   Black Mean         0.319 0.281 0.254 0.217** 0.213**
                   Observations       5554 8723
                   2017
                   White/Other Mean 0.292 0.211 0.192 0.138             0.133
                   Black Mean         0.274 0.241 0.216 0.188           0.185**
                   Observations       4348 7335
                   2018
                   White/Other Mean 0.333 0.227 0.184 0.134             0.128
                   Black Mean         0.262 0.218 0.215 0.187** 0.185**
                   Observations       4178 7031
                   2019
                   White/Other Mean 0.306 0.201 0.187 0.136             0.130
                   Black Mean         0.268 0.232 0.216 0.189** 0.187**
                   Observations       4929 8814
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 2 estimates
include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be similar to Black
stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of person
stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes all control
variables and entropy weight. **p < .01

         Table 21 shows the results from an analysis of disparities in use of force rates between

Hispanics and Whites/Others. In general, the adjusted rates of use of force are similar between

groups, reflecting differences of less than 2 percentage points. For 2013, the difference is

statistically significant because the overall number of recorded stops is substantially higher, so the

estimated difference of 1.3 percentage points is statistically significant, even though it is in the

same range as other estimates of differences of 0.5 to 2 percentage points.


                        Table 21. Use of Force Rates for Hispanics, 2013-2019
                                            (1)           (2)        (3)
                        Force               No Controls Controls DR
                        2013
                        Hispanic (OR)       1.468**       1.100** 1.099**
                                            (0.0303)      (0.0263) (0.0356)
                        White/Other Mean 0.119            0.153      0.153
                        Hispanic Mean       0.166         0.166      0.166

                                                         53
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 57 of 69




                         Observations              87402            87207        87207
                         2014
                         Hispanic (OR)    1.665**                   1.127**      1.156
                                          (0.0585)                  (0.0469)     (0.0714)
                         White/Other Mean 0.165                     0.223        0.223
                         Hispanic Mean    0.248                     0.248        0.248
                         Observations     21468                     21415        21415
                         2015
                         Hispanic (OR)    1.650**                   1.171**      1.019
                                          (0.0777)                  (0.0643)     (0.0788)
                         White/Other Mean 0.206                     0.296        0.296
                         Hispanic Mean    0.300                     0.301        0.301
                         Observations     10613                     10565        10565
                         2016
                         Hispanic (OR)    1.631**                   1.130        1.103
                                          (0.113)                   (0.0925)     (0.115)
                         White/Other Mean 0.161                     0.224        0.224
                         Hispanic Mean    0.238                     0.239        0.239
                         Observations     5906                      5875         5875
                         2017
                         Hispanic (OR)    1.048                     1.130        1.071
                                          (0.0819)                  (0.109)      (0.160)
                         White/Other Mean 0.194                     0.198        0.198
                         Hispanic Mean    0.201                     0.206        0.206
                         Observations     5034                      4621         4621
                         2018
                         Hispanic (OR)    0.957                     0.953        1.009
                                          (0.0750)                  (0.0925)     (0.130)
                         White/Other Mean 0.213                     0.211        0.211
                         Hispanic Mean    0.205                     0.211        0.211
                         Observations     4767                      4446         4446
                         2019
                         Hispanic (OR)    0.936                     0.873        0.875
                                          (0.0690)                  (0.0766)     (0.107)
                         White/Other Mean 0.206                     0.222        0.222
                         Hispanic Mean    0.196                     0.200        0.200
                         Observations     5478                      5076         5076
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. Estimates in column 2 include major crime suspected; day of the week; patrol shift;
housing, transit, or other location; gender of person stopped; age of person stopped; SQF based on radio run; precinct
location. DR=doubly robust and includes all control variables and entropy weight. **p < .01

         Figure 11 shows estimates from the DR model of use of force rates between Hispanics and

White/Others stopped in similar contexts. The graph shows that estimated use of force rates rise

between 2013 and 2015 and then subsequently decline. Figure 11 shows that the adjusted
                                                         54
           Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 58 of 69




disparities in use of force rates have overlapping confidence intervals for every year other than

2013, meaning that one cannot rule out that 95 percent of the time, there is no difference in use of

force rates between Hispanics and Whites/Others stopped in similar contexts.




                          Figure 11: Use of Force Over Time
    .35
    .3
 Average
   .25
    .2
    .15




           2013        2014          2015      2016         2017         2018   2019
                                               Force

                                       White/Other            Hispanic
            DR=Doubly Robust Model



           Table 22 shows the results for use of force disparities between Hispanics and

Whites/Others (a) who are frisked, (b) adjusted for 2013 contexts, and (c) after adjusting for the

assumed rate of undocumented stops. The rates of assumed undocumented stops have minimal

effect on disparities in use of force rates for Hispanics compared to similarly situated

Whites/Others.

                        Table 22. Use of Force Rates for Hispanics Adjusting for
                               Rate of Undocumented Stops, 2016-2019
                                          (1)     (2)     (3)      (4)      (5)
                       Force              Frisk 2013 CCRB RAND BWC
                       2016
                       White/Other Mean 0.224 0.202 0.210 0.157 0.152

                                                       55
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 59 of 69




                      Hispanic Mean             0.309 0.258 0.227             0.178      0.173
                      Observations              3583 5875
                      2017
                      White/Other Mean          0.293 0.233 0.185             0.133      0.128
                      Hispanic Mean             0.238 0.208 0.196             0.155      0.150
                      Observations              2736 4621
                      2018
                      White/Other Mean          0.337 0.197 0.198             0.144      0.139
                      Hispanic Mean             0.264 0.193 0.201             0.159      0.154
                      Observations              2458 4446
                      2019
                      White/Other Mean          0.307 0.229 0.208             0.151      0.145
                      Hispanic Mean             0.244 0.178 0.190             0.149      0.145
                      Observations              2756 5076
Note: Effective sample size from observations is lower than actual observations due to weighting. Column 2 estimates
include: entropy weight for comparability to 2013 stop contexts*entropy weight for White/Other to be similar to Black
or Hispanic stops; major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of
person stopped; age of person stopped; SQF based on radio run; precinct location. DR=doubly robust and includes
all control variables and entropy weight. **p < .01

         F.       Hit Rate Disparities

         Table 23 shows the disparities for Black subjects compared to White/Other subjects

stopped in similar contexts on frisks and searches that led to the finding of contraband or weapons

(hit rates). A finding of a substantially lower hit rate for Black stop subjects relative to White/Other

stop subjects would suggest a concerning racial disparity, as this indicates the threshold for

searching someone was lower for Blacks.

         The hit rates for contraband for Blacks compared to Whites/Others stopped under similar

contexts is higher or lower in different years, but these differences achieve statistical significance

only in 2018 and show a higher hit rate for Blacks. In general, the results indicate that yearly

contraband hit rates for Blacks relative to White/Others are similar.

              Table 23. DR Hit Rates for Blacks Compared to Whites/Others, 2013-2019
                                        Frisk                Search
                                         (1)         (2)       (3)          (4)
                                     Contraband Weapon Contraband Weapons
                 2013
                 Black (OR)             0.986      0.619**    1.087        0.840
                                      (0.0923)    (0.0475)   (0.129)     (0.0842)

                                                          56
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 60 of 69




                 White/Other Mean            0.028            0.051        0.131           0.188
                 Black Mean                  0.027            0.026        0.141           0.133
                 Observations                79575            79575        12658           12684
                 2014
                 Black (OR)                   0.887         0.599**         0.962          0.919
                                             (0.123)       (0.0888)        (0.151)        (0.151)
                 White/Other Mean             0.045          0.066          0.146          0.192
                 Black Mean                   0.042          0.037          0.155          0.134
                 Observations                 21977         21977           4891           4888
                 2015
                 Black (OR)                   0.754         0.596**         0.736          0.698
                                             (0.122)        (0.107)        (0.146)        (0.135)
                 White/Other Mean             0.065          0.095          0.180          0.270
                 Black Mean                   0.053          0.059          0.168          0.192
                 Observations                 10653          10626          2714           2743
                 2016
                 Black (OR)                   1.606          0.666          1.215          0.626
                                             (0.355)        (0.124)        (0.267)        (0.139)
                 White/Other Mean             0.045          0.101          0.134          0.271
                 Black Mean                   0.073          0.073          0.189          0.201
                 Observations                 5231           5424           1931           1917
                 2017
                 Black (OR)                   1.059          0.969          0.829          0.686
                                             (0.181)        (0.204)        (0.141)        (0.143)
                 White/Other Mean             0.212          0.152          0.415          0.285
                 Black Mean                   0.193          0.131          0.370          0.226
                 Observations                 4305           4224           2475           2420
                 2018
                 Black (OR)                  2.008**        2.101**         1.420          1.666
                                             (0.386)        (0.490)        (0.272)        (0.402)
                 White/Other Mean             0.120          0.079          0.301          0.170
                 Black Mean                   0.209          0.139          0.380          0.239
                 Observations                 4174           4065           2350           2292
                 2019
                 Black (OR)                   1.181          1.362          0.824          0.818
                                             (0.217)        (0.320)        (0.141)        (0.173)
                 White/Other Mean             0.172          0.105          0.382          0.251
                 Black Mean                   0.206          0.147          0.355          0.234
                 Observations                 4922           4861           3326           3232
Note: OR=Odds Ratios; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. DR=doubly robust and includes all control variables and entropy weight. Control
variables include major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of
person stopped; age of person stopped; SQF based on radio run; precinct location.




                                                         57
        Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 61 of 69




        The hit rates for weapons shows that Blacks subjected to frisks or searches in similar

contexts as Whites/Others had lower hit rates from 2013 to 2017. The marginal differences are on

the order of 2.5 to 3.6 percentage points for frisks and are statistically significant at the p<.01 level

for years 2013 to 2015, but show a reversal in 2018 and 2019, when the hit rate for weapons after

a frisk was higher for Blacks than for Whites/Others.

        Figure 12 shows the visualization of the estimates by year for the hit rates for weapons for

Blacks compared to White/Other groups searched under similar contexts. Hit rates are on average

lower for weapons for Blacks, with the exception of 2018 when they are higher, and 2019, when

the results show no difference. While the p-value for the disparities in hit rates for weapons does

not reach the p<.01 level of statistical significance, this graph shows that the earlier years

disfavored Blacks and the 95 percent confidence intervals do not overlap.


                          Figure 12: Weapons Black vs. White/Other Over Time
               .35
               .3 .25
            Average
           .2  .15
               .1




                        2013         2014          2015         2016           2017       2018   2019
                                                               Weapons
                                                        White/Other               Black
                         DR=Doubly Robust Model With 95% Confidence Interval




                                                               58
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 62 of 69




       Table 24 shows the hit rates for contraband and weapons for Hispanics compared to

White/Others subjected to frisks and searches. For Hispanics, the hit rates for contraband for frisks

and searches are nearly identical to White/Other groups in all years, with the exception of 2018

when the hit rates for Hispanics are significantly higher. When differences exist, they are less than

2 percentage points and one cannot reject the possibility of zero difference in 1 out of 100 times

by chance alone. The hit rates for weapons for Hispanics appears to be on average lower by 1 to

7 percentage points compared to similarly situated White/Other groups, with the exception of

2018, when they are noticeably higher.

               Table 24. DR Hit Rates for Hispanics Compared to Whites/Others
                                  Frisk                 Search
                                    (1)          (2)      (3)          (4)
                              Contraband Weapons Contraband Weapons
               2013
               Hispanic (OR)      0.976       0.819**    1.037        0.934
                                (0.0807)     (0.0591)   (0.115)     (0.0898)
               Other              0.042        0.045     0.164        0.161
               Hispanic           0.039        0.034     0.166        0.147
               Observations       47433        47549     8733         8756
               2014
               Hispanic (OR)      0.943        0.825     0.974        1.084
                                 (0.113)      (0.122)   (0.147)      (0.186)
               Other              0.061        0.072     0.163        0.180
               Hispanic           0.056        0.057     0.158        0.156
                                  13119        13063     3511         3519
               2015
               Hispanic (OR)      1.031        0.970     0.996        0.915
                                 (0.158)      (0.155)   (0.189)      (0.177)
               Other              0.081        0.083     0.214        0.222
               Hispanic           0.081        0.078     0.213        0.193
                                   6385         6436     1929         1954
               2016
               Hispanic (OR)      1.247        0.662     1.210        0.558
                                 (0.271)      (0.125)   (0.250)      (0.138)
               Other              0.073        0.123     0.162        0.257
               Hispanic           0.085        0.090     0.188        0.213
                                   3288         3393     1393         1389
               2017
               Hispanic (OR)      1.128        1.067     1.231        1.324

                                                 59
         Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 63 of 69




                                          (0.230)        (0.261)         (0.214)        (0.307)
                   Other                   0.216          0.154           0.428          0.230
                   Hispanic                0.222          0.159           0.423          0.251
                                           2689           2636            1644           1637
                   2018
                   Hispanic (OR)          1.642**        2.637**          1.084         2.119**
                                          (0.313)        (0.583)         (0.209)        (0.454)
                   Other                   0.155          0.075           0.358          0.143
                   Hispanic                0.217          0.148           0.389          0.226
                                           2425           2294            1570           1508
                   2019
                   Hispanic (OR)           0.870          0.924           0.718          0.641
                                          (0.162)        (0.196)         (0.120)        (0.131)
                   Other                   0.247          0.165           0.406          0.276
                   Hispanic                0.219          0.153           0.339          0.206
                                           2707           2655            2020           1969
Note: OR=Odds Ratio; standard errors in parentheses; effective sample size from observations is lower than actual
observations due to weighting. DR=doubly robust and includes all control variables and entropy weight. Control
variables include major crime suspected; day of the week; patrol shift; housing, transit, or other location; gender of
person stopped; age of person stopped; SQF based on radio run; precinct location. **p < .01

         The trends in hit rates for weapons for Hispanics compared to Whites/Others searched are

also evident from a review of Figure 13, and shows that Hispanics for all but two years of 2017

and 2018 have lower hit rates for weapons. In 2018, Hispanics compared to White/Others

searched have a significantly higher hit rate for weapons, a disparity that is significant at

the p<.01 level. In 2019, Hispanics compared to White/Others searched have a lower hit rate for

weapons, a difference that is not significant at the p<.01 level, but large enough that it is

significant at the p<.05 level.




                                                         60
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 64 of 69




                        Figure 13: Weapons Hispanic vs. White/Other Over Time


              .3  .25
          Average
           .2 .15
              .1




                        2013         2014          2015         2016           2017         2018   2019
                                                               Weapons
                                                      White/Other                Hispanic
                         DR=Doubly Robust Model with 95% Confidence Interval




        Because of the relatively small number of searches, the differences in hit rates are not

estimated with sufficient precision to rule out the possibility that for the majority of years there are

no actual differences in the hit rates for contraband and weapons. However, the generally lower

hit rates for weapons when stops involve frisks or searches for Black and Hispanic subjects relative

to White/Other subjects suggest this outcome should continue to be monitored closely, as less

productive searches suggest that officers’ decisions to search Black and Hispanic suspects might

be generated by racial bias.



V.      CONCLUSION

        The number of stop reports filed by NYPD officers decreased dramatically between 2013

and 2019. This rapid decline commenced before the Floyd remedial order but accelerated after

the NYPD started to implement the reforms mandated by the remedial order. As detailed in the

                                                               61
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 65 of 69




Monitor’s Ninth, Eleventh, and other Reports, the NYPD has made substantial changes to its stop

policies, documentation, training, and auditing. The stop form itself was revised and can now be

completed using an electronic form that officers can fill out on their phones, on tablets, or on a

computer at the command. Importantly, during Compstat management accountability meetings,

NYPD executives no longer emphasize increasing the numbers of stops as a key crime control

output, so area commanders are no longer under pressure to have their officers make stops to show

that they are indeed focused on reducing crime in their areas of responsibility.

       The number of Blacks and Hispanics subjected to stop encounters dropped significantly

between 2013 and 2019, though the overall share of stops by race and ethnicity remained largely

unchanged. The analyses also show evidence of a reduced stability in the locations that have

relatively high stops for a given year. These findings suggest that stop activities are no longer as

spatially concentrated as they were in the past, which may reflect a movement away from using

SQF activities as a crime control strategy in relatively high-crime places.

       Racial disparities in frisk, search, summons, arrest, use of force, and the recovery of a

weapon or other contraband diminished over the study time period. These results suggest that the

post-Floyd reforms have helped address 14th Amendment concerns identified by the Court for

stops that are recorded. Although the DR estimation used in this report compares Blacks or

Hispanics stopped to White/Other groups stopped under similar measured contexts, this approach

can only construct similarly situated comparisons based on the availability of accurate recording

of stop data. As a result, undocumented stops raise concerns about the ability to draw strong

conclusions about compliance with the 14th Amendment and concerns about Blacks and Hispanics

being treated similarly to Whites/Others when stopped by the NYPD. This is particularly the case

for comparisons of frisks, arrests, and uses of force for Blacks. Estimates of disparities in stop



                                                62
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 66 of 69




outcomes for Hispanics compared to similarly situated White/Other groups appears to be largely

unaffected by the different assumptions about the level of undocumented stops.

       The NYPD has acknowledged the undocumented stops issue and, via the reforms mandated

by the Court’s remedial order, implemented a number of review mechanisms that have provided

insights on the size of the undocumented stop problem. In addition to the ongoing monitor audits

of stop reports, the NYPD mechanisms include QAD RAND and police-initiated enforcement

audits of events that require stop reports, supervisory review of stop reports and BWC videos,

periodic RISKS (Remediation of Identified Situations Key to Success) reviews of command

performance, and CCRB complaint reviews for missing stop reports. It is important to note that

the citywide adoption of BWCs along with the NYPD’s other efforts may have generated

additional stop report documentation, as officers generated 13,459 stop reports in 2019, a 22

percent increase over the 11,008 stop reports submitted in 2018. Nevertheless, as shown in the

Monitor’s Eleventh Report, all reviews and auditing mechanisms suggest undocumented stops

remain a problem for the NYPD.

       This report attempts to understand whether the potential inclusion of undocumented stops

affects the analyses of compliance with the remedial order based on the documented stops. The

results of these analyses raise concerns that racial disparities in stops made by NYPD officers may

persist. It is important for the NYPD to strengthen its efforts to ensure that officers document all

of their stops. Without complete stop data, it will not be possible to conduct valid and reliable

statistical analyses that can appraise whether the NYPD is in substantial compliance with the

Court’s remedial order.




                                                63
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 67 of 69




REFERENCES

ACLU of Massachusetts. (2014). Black, Brown, and Targeted: A Report on Boston Police
     Department Street Encounters from 2007–2010. Boston, MA: ACLU of Massachusetts.

Anwar, S., & Fang, H. (2006). An alternative test of racial prejudice in motor vehicle searches:
      Theory and evidence. American Economic Review, 96, 127-151.

Ayres, I. (2002). Outcome tests of racial disparities in police practices. Justice Research and
       Policy, 4, 131-142.

Baumgartner, F.R., Epp, D. A., & Shoub, K. (2018). Suspect citizens: What 20 million traffic
     stops tell us about policing and race. Cambridge University Press.

Benjamin, D.J., Berger, J. O., Johannesson, M., Nosek, B.A., Wagenmakers, E.J., Berk, R.,
      & Johnson, V.E. (2018). Redefine statistical significance. Nature Human
      Behaviour, 2(1), 6-10.

Benjamini, Y., & Hochberg, Y. (1995). Controlling for false discovery rate: A practical and
      powerful approach to multiple testing. Journal of the Royal Statistical Society, Series B,
      57, 289-300.

Berk, R., & MacDonald, J.M. (2008). Overdispersion and Poisson regression. Journal of
       Quantitative Criminology, 24, 269-284.

Braga, A.A., & Weisburd, D. (2010). Policing problem places: Crime hot spots and
       effective prevention. New York: Oxford University Press.

Engel, R., & Tillyer, R. (2008). Searching for equilibrium: The tenuous nature of the outcome
       test. Justice Quarterly, 25, 54-71.

Eterno, J., & Silverman, E. (2012). The crime numbers game: Management by manipulation.
       Boca Raton, Florida: CRC Press.

Fagan, J. (2010). Expert report in David Floyd et al. v. City of New York et al., U.S. District
       Court for the Southern District of New York, 08 Civ. 01034 (SAS).

Fagan, J. (2012a). Second supplemental report, Floyd v. City of New York, 08 Civ 01034 ( SAS).

Fagan, J. (2012b). Expert report in Davis v. City of New York, 08 Civ 01034( SAS).

Fagan, J., Braga, A., Brunson, R., & Pattavina, A. (2016). Stops and stares: Street stops,
       surveillance and race in the new policing. Fordham Urban Law Journal, 42, 621-696.

Fagan, J., & Davies, G. (2000). Street stops and broken windows: Terry, race, and disorder in
       New York City. Fordham Urban Law Journal, 28, 457-504.


                                                 64
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 68 of 69




Fagan, J., Zimring, F., & Kim, J. (1998). Declining homicide in New York City: A tale of two
       trends. Journal of Criminal Law and Criminology, 88, 1277-1324.

Fieller, E., Hartley, H., & Pearson, E. S. (1957). “Tests for rank correlation coefficients.”
         Biometrika. 44 (3–4): 470–481.

Gelman, A., Fagan, J., & Kiss, A. (2007). An analysis of the New York City Police
      Department’s “stop-and-frisk” policy in the context of claims of racial bias. Journal of
      the American Statistical Association, 102, 813-823.

Hainmueller, J. (2011). Entropy balancing for causal effects: A multivariate reweighting method
      to produce balanced samples in observational studies. Political Analysis 20, 25-46.

Knowles, J., Persico, N., & Todd, P. (2001). Racial bias in motor vehicle searches: Theory and
      evidence. Journal of Political Economy, 109, 203 – 229.

MacDonald, J., & Braga, A.A. (2019). Did post-Floyd reforms reduce racial disparities in
     NYPD stop, question, and frisk practices? An exploratory analysis using external and
     internal benchmarks. Justice Quarterly, 36(5), 954-983.

MacDonald, J.M., & Fagan, J. (2019, May). Using shifts in deployment and operations to test
     for racial bias in police stops. AEA Papers and Proceedings (Vol. 109, pp. 148-51).

Morgan, S.L., & Winship, C. (2015). Counterfactuals and causal inference. Cambridge
      University Press.

Persico, N., & Todd, P. (2006). Generalizing the hit rates test for racial bias in law enforcement,
       with an application to vehicle searches in Wichita. The Economic Journal, 116, 351-
       367.

Pierson, E., Simoiu, C., Overgoor, J., Corbett-Davies, S., Jenson, D., Shoemaker, A., ... & Goel,
       S. (2020). A large-scale analysis of racial disparities in police stops across the United
       States. Nature Human Behaviour, 4(7), 736-745.

Powell, Z., Meitl, M.B., & Worrall, J. (2017). Police consent decrees and section 1983 civil
       rights litigation. Criminology & Public Policy, 16, 575 – 605.

Ridgeway, G. (2006). Assessing the effect of race bias in post-traffic stop outcomes using
      propensity scores. Journal of quantitative criminology, 22(1), 1-29.

Ridgeway, G. (2007). Analysis of racial disparities in the New York Police Department’s stop,
      question, and frisk practices. Santa Monica, CA: RAND Corporation.

Ridgeway, G., & MacDonald, J. (2009). Doubly robust internal benchmarking and false
      discovery rates for detecting racial bias in police stops. Journal of the American
      Statistical Association, 104, 661–668.

                                                 65
       Case 1:08-cv-01034-AT Document 853-1 Filed 09/01/21 Page 69 of 69




Ridgeway, G., & MacDonald, J. (2010). Methods for assessing racially biased policing. S.
      Rice & M. White (Eds.), Race, ethnicity, and police: New and essential readings (pp. 180-
      205). New York: New York University Press.

Ridgeway, G., Kovalchik, S.A., Griffin, B. A., & Kabeto, M.U. (2015). Propensity score
      analysis with survey weighted data. Journal of Causal Inference, 3(2), 237-249.

Spitzer, E. (1999). New York City Police Department’s “stop and frisk” practices: A report to
        the people of the State of New York from the Office of the Attorney General. Albany, New
        York: New York State Attorney General’s Office.

Wooldridge, J.M. (2010). Econometric analysis of cross section and panel data. Cambridge,
      Massachusetts: MIT Press.

Zhao, Q., & Percival, D. (2015). Primal-dual covariate balance and minimal double robustness
       via entropy balancing. arXiv preprint arXiv:1501.03571.




                                              66
